Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 1 of 55 PageID: 467



                        CASE 3:1 8-CV-09187-PGS-LHG


THESE DOCUMENTS ARE PRIVA
                             TE MATERIAL AN]) ARE NOT
COPIED, USED, SHARED, OR                                TO BE VIEWED,
                           EXPLOITED IN ANY WAY BY
DOCUMENTS CONTAIN CONFIDE                             ANYONE. THESE
                             NTIAL INFORMATION. IT WOUL
FOR ANYONE INSIDE OR OUTSI                                D BE ABSUIVE
                            DE OF THE US DISTRICT COUR
DOCUMENTS FOR THEIR OWN                                T TO  USE THESE
                            BENEFIT. IT WOULD BE ABUSIVE
OR ANY WEBSITE OR DATABASE                                FOR ANYONE
                             TO USE THIS INFORMATION OR
TifiS INFORMATION. DO NOT VIE                             TO DISCLOSE
                              W ThESE DOCUMENTS UNLES
TO DO SO. THESE DOCUMENTS                               S AU THORIZED
                             MUST BE PROTECTED FROM
COURT.                                                  AB US E BY THE
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 2 of 55 PageID: 468



                                     CASE


                      BONNER V. JUSTIA INCORPORATED


                            3: 18-CV-09187-PGS-LHG
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 3 of 55 PageID: 469



 Plaintiff must say that if the case is dismissed right away, it is a violation of
                                                                                   constitutional rights.
 Violating someone’s constitutional rights is also a violation of other federal
                                                                                statutes such as 18
 U.S.C. 241, 18 U.S.C. 242, 18 U.S.C. 245, and 42 U.S.C. 14141. Such willful
                                                                             violations of civil
 rights can also be prosecuted under fraud statutes. Dismissing the case at this
                                                                                 stage would be
 violating procedure also because it would be dismissing without allowing
                                                                          a discovery period,
depositions, or interrogatories. A quick dismissal would also be causing undue
                                                                               hardship by
forcing the appeals court to handle the case and send it back down. The case
                                                                             can proceed in this
court as it is without the undue hardships caused by violating the plaintiffs
                                                                              constitutional rights.

Sincerely With Dignity And Respect,


        Plaintiff: Andrew K. Bonner Jr.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 4 of 55 PageID: 470



 Plaintiff fully believes Justia Incorporated is guilty of violating the Espion
                                                                               age Act of 1917 due to
 their computer intrusion code sharing that they use to retrieve information
                                                                             from the U.S. District
 Courts whenever they want to.




         Because Plaintiff has already entered documents about his very sensiti
                                                                                ve business
 endeavors that would likely require security clearance, the case documents
                                                                            must be sealed. To
the furthest extent of thought and possibility, it could be dangerous for such
                                                                               things to be
accusingly relayed to a different country’s government or a wrong person
                                                                         by this espionage
business Justia Incorporated. Plaintiff has evidence that Justia Incorporated
                                                                              engages in things
that he believes are actually violations of the Espionage Act of 1917. Namel
                                                                             y, their sharing of
computer code information for retrieving court data at any time they so
                                                                        please, even if the court
is closed. Plaintiff must explain that he is just an American citizen who was
                                                                              seeking to use the
court for litigating his case in which he could have special employment
                                                                        terms to suit his life.
Justia Incorporated makes it so that the court cannot be used for such things
                                                                              because their
computer trickery retrieves the case information so quickly that exposu
                                                                        re can almost not be
avoided in any way. Justia Inc. is impeding on other people’s ability to use
                                                                             the U.S. District
Court. Because Justia Inc. engages in such illegal business, Plaintiff is going
                                                                                to want his winning
compensation to either be in cash or most likely in the form of attorney
                                                                         representation in which
Plaintiff will be facilitated free attorney services, and he can then register
                                                                               stock in his own
business. Plaintiff does not want any business ties, property ties, or financi
                                                                              al ties to Justia Inc. or
its founders or owners.


        Also, Justia Inc. has already taunted Plaintiff and taunted the court by
                                                                                 saying that they
doubt that he can recover a 750,000 dollar judgment amount from them. They
                                                                           obviously think
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 5 of 55 PageID: 471



 they can escape liability even though they are exploiting others for their own
                                                                                gains. They
 obviously must think they can do and take whatever they want in this state
                                                                            of New Jersey. Justia
 Inc. and its haughty attorneys have no respect for the Judge, no respect for
                                                                              the Jury, and no
 respect for the U.S. Marshal’s Service. Plaintiff must say that the judge has
                                                                               a duty to the U.S.
 District Court as a judicial officer of the United States and he knows this
                                                                             case will not be
 dismissed without a trial by jury.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 6 of 55 PageID: 472



                                 N.J.S.A. 2C:13-7 Luring, enticing an adult


          Justia.com is a website with a small amount of traffic. They target certain people’s

 information on purpose. They commit the crime of luring by targeting your legal inform
                                                                                        ation,
 putting it on their website, and then they know that you will be appalled when you see that
                                                                                             they
 have your information so of course you will proceed to visit the website to see what they
                                                                                           are
 doing with your information. Any website is able to record the IP Address of any device
                                                                                         that
 visits the site. If you visit their site a lot because they have your information they will be able
                                                                                                     to
pinpoint your IP Address from your specific cell phone or computer. In a situation such as
                                                                                           this
case where Plaintiff is in a heated legal battle against Justia Inc. of course Plaintiff does not
                                                                                                  want
to keep visiting their website. They must be ordered to stop posting about this case. Also they

continue to steal docket data and documents for free and defraud the court of proper copyin
                                                                                            g
fees.


          Also, Eugene Volokh has tried to enter himself into this case with the threat that he
                                                                                                is
going to write about plaintiff and his case on his website. Eugene Volokh wants to lure Plainti
                                                                                                ff
to his   website.   The information and documents entered in this case must be sealed and protected

from Eugene Volokh. Plaintiff has submitted FBI Complaints and New Jersey State Police

Complaints in an effort to get Eugene Volokh to stop harassing him. Eugene Volokh is a
                                                                                       direct
enemy of the Plaintiff.


          The judge must take it seriously that websites have an uncanny ability to collect data.
                                                                                                  The
judge must order the documents of the case to be sealed so they can be protected from any
                                                                                          and
all data theft computer intrusion websites. Justia Inc. and Eugene Volokh are both affiliated
                                                                                              with
something called the Free Law Project, so they are friendly with each other. All they want
                                                                                           to do
is lure Plaintiff to their websites and continue to keep targeting certain individuals on purpos
                                                                                                 e.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 7 of 55 PageID: 473



 They lure with the purpose of trying to illegally stalk people. They lure with the
                                                                                    purpose of
 illegally surveilling. They take records of filings immediately from the court compu
                                                                                      ters so they
 can watch your case entries in accordance with dates and times and your schedu
                                                                                le.

        Justia Inc. regularly commits the crimes of misappropriation and embezzlemen
                                                                                     t and then
 that misappropriation and embezzlement is used to lure individuals who have had
                                                                                 their property
 and information exploited and targeted.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 8 of 55 PageID: 474



        Every time Eugene Volokh mails something to the Plaintiff or tries to contact Plaintiff,

Plaintiff notifies the New Jersey State Police. Eugene Volokh is trying to compulsorily force his

assertions of wordy reasoning and permanently forbid Plaintiff from ever succeeding in sealing

the documents of his own case. Quite frankly, Eugene Volokh needs to mind his own business

and stay out of the matters of this case. Eugene Volokh is obstructing justice because Plaintiff

now wants to withhold his documents and testimony until he can correlate action by law

enforcement authorities against Eugene Volokh for his harassment. Plaintiff cannot enter his

private documents now because this pest Eugene Volokh is trying to affect the case, embarrass,

and slander the plaintiff. It doesn’t matter what his intentions are, obstructing justice and

intimidation of a witness is based on the effect of what the perpetrator is doing. Eugene Volokh’s

harassment is having the effect of obstructing justice and intimidating a witness. Plaintiff refuses

to entertain anything Eugene Volokh ha sent to the court. Even as a pro se plaintiff, Plaintiff is

still entitled to this same right of protection that any attorney would provide to shield a client

against a harasser’s ridiculous attempts to mess up Plaintiffs testimony.


        Just because this is U.S. District Court does not mean that this is a free-for-all or some

silly bulicrap for everyone to think they can mess in anyone’s litigation. The court is used as a

place of administering the law to private disputes. This is not the public’s case and Plaintiff will

not entertain Eugene Volokh’s distractions.


        This idiot Eugene Volokh is not a credible person. Eugene Volokh has been scamming

UCLA for years and received what Plaintiff considers to be a fraudulent undergraduate degree

from them. Eugene Volokh is part of a computer intrusion ring that calls themselves the Free

Law Project. They operate several websites in California that intrude into court computers to

take documents so they can sell them for their own profit. Three of these websites are justia.com,
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 9 of 55 PageID: 475



 courtlistener.com, and unicourt.com. Eugene Volokh is trying to interfere with
                                                                                his request to
 permanently forbid Plaintiff from ever sealing any documents of this case in
                                                                              order to try and
 hedge off lawsuit against the other websites he is affiliated with. Eugene Volok
                                                                                  h is trying to
 intervene into this case to cover over illegal things already done by these other
                                                                                   websites and try
 to give them some type ofjustifiable defense. Eugene Volokh is only trying
                                                                            to aid and abet the
 greedy illegal activity that is already happening. This criminal facilitator Eugen
                                                                                    e Volokh is only
 seeking to retaliate and intervene in order to protect a data theft ring of activit
                                                                                     y that he has a
major part in. Eugene Volokh preys on doing what he thinks are smaller crimes
                                                                              that are less
prosecuted on the federal level and also targeting data in different states. Eugen
                                                                                   e Volokh is only
trying to get a motion order in this case that protects his own fraudulent gains
                                                                                 by way of
embezzlement, misappropriation, hacking, data theft, and computer intrusion.
                                                                             The FBI takes
computer intrusion very seriously and charges that crime for the same things
                                                                             that Mr. Volokh has
his Free Law Project websites doing. Computer intrusion can even be charge
                                                                           d for exceeding
authorized access. No motion order to Eugene Volokh’s benefit or liking can
                                                                            be made in this
case because it would be aiding and abetting a major player in a data theft
                                                                            ring.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 10 of 55 PageID: 476



         The Defendants are asking for a dismissal with prejudice in an attempt to be malicious.

 They want to take away the plaintiff’s right to ever have grievance against them, keep Plainti
                                                                                                ffs
 information publicly available, and hurt Plaintiffs background checks with the government.

 There is no other reason to be firmly fixed on keeping someone’s information public despite

 your ability to delete it, other than to be trying to hurt the person whose information you have.

 Justia Inc. violates the normal person’s expectation of privacy and decency when they target

 someone for the information they want. I would never expect a company to use the means
                                                                                        of
 computer theft force the Justia Inc. uses. I would never expect the U.S. District Court
                                                                                         computer
 systems to be so weak. I would never expect for there to be no one who detected this compa
                                                                                            ny’s
 security breaching and computer intrusion earlier. No common person expects for Justia
                                                                                        Inc. to
 target them personally. No one expects for Justia Inc. to stalk their every communicatio
                                                                                          n and
 every filing they make in court. Most notably, no one expects Justia Inc. to be able to hack
                                                                                              and
 intrude into court computers even on days when the court is not open, in their attempts to
                                                                                            retrieve
 information, because doing so is illegal, doing so is theft and possibly robbery because
                                                                                          of their
 use of computer technology as a means of force to take what they want whenever they want.

 Justia Inc.’s theft and theft attempts are atrocious and are not legal or tolerable because of
                                                                                                laws
 against such things.


        Because of things Plaintiff has already said in documents entered, and because of
                                                                                          things
Plaintiff must say in future documents, the filings of the case must be sealed. If anyone
                                                                                          besides
Andrew or Justia’s attorney for this case were to access and have freedom and power to do

whatever they want with the documents of this case and information it contains, it could
                                                                                         prove to
be very harmful to Andrew. Andrew must be allowed to keep control over his own inform
                                                                                      ation.
All documents of this case must be sealed. Andrew did have more to say to stress the import
                                                                                            ance
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 11 of 55 PageID: 477



 of sealing the documents of this case, but he cannot say what he was going to say fully out of

 fear that the judge could choose to rule any way he so desires and possibly and up not allowing

 the sealing of the documents. No further wordy standard that can be conjured up as if it is

 precedent should need to be made. Andrew states firmly that Eugene Volokh has absolutely no

 right to attain the documents of this case. Also, Andrew states firmly that all documents in this

 case should be sealed at the appropriate time and not hinder the continuing of the action to its

 proper jury trial. If the appropriate time to seal them to protect them from any disclosure would

 be now then they should be sealed now.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 12 of 55 PageID: 478



        An FBI report has been made concerning Mr. Eugene Volokh’s letter that he mailed to

 Plaintiff. The FBI report contains allegations of tampering with a witness victim or informant,

 fraud by coercion, bribery, mailing threatening communications, cyber harassment, cyber

 extortion, cyber stalking, blackmail, making communications to cause alarm to a person,

influencing a judge or juror by writing, and mailing a package sealed with irritating material.


        Plaintiff has made reports to the FBI and New Jersey State Police about data theft

websites being run at the University of California. Plaintiff has made reports to the FBI and
                                                                                              New
Jersey State Police about data theft websites being run at the University of California by

professors at the school. Plaintiff has made reports to the FBI and New Jersey State Police
                                                                                            about
data theft websites being run in California and those reports have been acted upon and yielded

results of law enforcement action. Mr. Eugene Volokh is not an honest journalist. This is a

retaliation letter that he has sent to Judge Peter G. Sheridan and to Andrew the Plaintiff. Eugen
                                                                                                  e
Volokh is likely a co-conspirator with the other University of California professors that Andrew

has already reported to law enforcement. Eugene Volokh is faking journalistic inquiry and

attempting to affect the case judgment as his way of retaliating against Andrew’s attempt to
                                                                                             clear
his own name and reputation on the internet. Eugene Volokh is retaliating by witness tamper
                                                                                            ing
and obstructing justice. Eugene Volokh is only trying to achieve his own ends and is trying to

influence the judgment orders of Andrew’s case. This is Andrew’s case, this has nothing to
                                                                                           do
with Eugene Volokh and Eugene Volokh is not a party in this case. Eugene Volokh just wants
                                                                                           to
achieve his goal of influencing the judgment, annoying the Plaintiff, and making sure Andrew
                                                                                             ’s
case information stays open and vulnerable to electronic theft and rapid internet sharing in a way

that defrauds the court of proper copying fees, victimizes Andrew, exasperates Andrew, and

creates another internet problem for Andrew to contend with. Eugene Volokh’s ominous letter
                                                                                            is
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 13 of 55 PageID: 479



harassing and scaring Andrew, and Eugene Volokh must not be allowed to continue to intimidate

Andrew, harass Andrew, stalk Andrew, or obstruct justice.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 14 of 55 PageID: 480



         •   Justia Inc. is a private company only seeking their own gains

         •   Justia Inc. uses technology to take records from the court so they don’t have to

             pay for them

         •   Justia Inc. may sell their website and all information it has accrued just like they

             did before because they want personal gains

         •   Part of what their business does is considered espionage according to the

             Espionage Act of 1917 and Andrew told the state police he is willing to be a

             witness in an espionage charge against them

         •   Justia Inc. was sued by the State of Oregon for stealing documents

         •   Justia Inc. has been sued before by others

         •   The FBI warns against providing large amounts of data to anyone, so the means

             by which Justia is getting the information they get through use of wire and

             electronic transfer methods is fraudulent and not sanctioned nor approved

         •   Justia Inc.’s owners are affiliated with a Free Law Project movement and they are

             called legal rebels because they know what they are doing is wrong

         •   Such a movement as the Free Law Project and imposing the force of data

             intrusion and other technology on a government or its citizens is considered

             terrorism. If they are American citizens it is domestic terrorism, but they share

             their methods with other countries including Mexico so they aid in international

             terrorism.

         •   Justia Inc.’s attempt at making personal gains by imposing data technology and

             data availability standards on the court could be considered economic espionage

             and terrorism.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 15 of 55 PageID: 481



         •   Eugene Volokh is a criminal defendant in a case of harassment against Andrew

             the plaintiff. Andrew has recently filed this harassment complaint that is in

             municipal criminal court

         •
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 16 of 55 PageID: 482



 This case Bonner v. Justia Incorporated is able to sustain a trial by jury under the preponderance

 of evidence standard. Plaintiff must not be disparaged of his   7th
                                                                       Amendment Right to a trial by

                                         jury in this case.


                                        Amendment VII


                           JURY TRIAL IN CIVIL LAWSUITS


 Passed by Congress September 25, 1789. Ratified December 15, 1791. The first

                          10 amendments form the Bill of Rights




   In Suits at common law, where the value in controversy shall exceed twenty

 dollars, the right of trial by jury shall be preserved, and no fact tried by a jury,

shall be otherwise reexamined in any Court of the United States, than according

                              to the rules of the common law.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 17 of 55 PageID: 483



 Legal Definition of preponderance of the evidence

  the standard of proof in most civil cases in which the party bearing the burden of proof must

present evidence which is more credible and convincing than that presented by the other party

or which shows that the fact to be proven is more probable than not.

https ://w.merriam-webster.com/legal/preponderance%20o/o20the%20evidence




“Preponderance of the evidence means that degree of relevant evidence which a

reasonable person, considering the record as a whole, would accept as sufficient to support a

conclusion that the matter asserted is more likely to be true than not true.” (Code of Federal

Regulations: 4 CFR    § 28.61 Burden and degree of proof.
                              -




https://www.law.cornell.edu/cfr/text/4/28 .61)


4 CFR     § 28.61 Burden and degree of proof.
                  -




§ 28.61   Burden and degree of proof.


(a) In appealable actions, as defined by 5 U.S.C. 770 1(a), agency action must be sustained by the

Board if:

(1) It is a performance-based action and is supported by substantial evidence; or

(2) It is brought under any other provision of law, rule, or regulation as defined by 5 U.S.C.

770 1(a) and is supported by a preponderance of evidence.


(b) Notwithstanding paragraph (a) of this section, the agency’s decision shall not be sustained if

the petitioner:
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 18 of 55 PageID: 484



(1) Shows harmful error in the application of the agency’s procedures in arriving at such

decision;

(2) Shows that the decision was based on any prohibited personnel practice described in 4 CFR

2.5; or

(3) Shows that the decision was not in accordance with law.


(c) In any other action within the Board’s jurisdiction, the petitioner shall have the responsibility

of presenting the evidence in support of the action and shall have the burden of proving the

allegations of the appeal by a preponderance of the evidence.

(d)DeJmnitions. For purposes of this section, the following definitions shall apply:


Harmfid error means error by the agency in the application of its procedures which, in the

absence or cure of the error, might have caused the agency to reach a conclusion different from

the one reached.

Preponderance oft/ic evidence means that degree of relevant evidence which a

reasonable person, considering the record as a whole, would accept as sufficient to support a

conclusion that the matter asserted is more likely to be true than not true.

Substantial evidence means that degree of relevant evidence which a reasonable person,

considering the record as a whole, might accept as adequate to support a conclusion, even though

other reasonable persons might disagree. This is a lower standard of proof than preponderance of

the evidence.

[58 FR 61992, Nov. 23, 1993, as amended at 68 FR 69302, Dec. 12, 20031
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 19 of 55 PageID: 485


                                   7th
                     Disparaging         Amendment Constitutional Rights is illegal.




Title 18, U.S.C., Section 241      -   Conspiracy Against Rights


This statute makes it unlawful for two or more persons to conspire to injure, oppress, threaten, or

intimidate any person of any state, territory or district in the free exercise or enjoyment of any

right or privilege secured to himlher by the Constitution or the laws of the United States, (or

because of his/her having exercised the same).

It further makes it unlawful for two or more persons to go in disguise on the highway or on the

premises of another with the intent to prevent or hinder his/her free exercise or enjoyment of any

rights so secured.

Punishment varies from a fine or imprisonment of up to ten years, or both; and if death results, or

if such acts include kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to

commit aggravated sexual abuse, or an attempt to kill, shall be fined under this title or

imprisoned for any term of years, or for life, or may be sentenced to death.

https://www.fbi.gov/investigate/civil-rights/federal-civil-rights-statutes
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 20 of 55 PageID: 486


                                    7th
                    Disparaging           Amendment Constitutional Rights is illegal.




Title 18, U.S.C., Section 242 Deprivation of Rights Under Color of Law
                                -




This statute makes it a crime for any person acting under color of law-, statute, ordinance,

regulation, or custom to wiliflully deprive or cause to be deprived from any person those rights,

privileges, or immunities secured or protected by the Constitution and laws of the U.S.


This law further prohibits a person acting under color of law, statute, ordinance, regulation or

custom to willfully subject or cause to be subjected any person to different punishments, pains,

or penalties, than those prescribed for punishment of citizens on account of such person being an

alien or by reason of his/her color or race.


Acts under “color of any law” include acts not only done by federal, state, or local officials

within the bounds or limits Of their lawful authority, but also acts done without and beyond the

bounds of their lawful authority; provided that, in order for unlawful acts of any official to be

done under “color of any law,” the unlawful acts must be done while such official is purporting

or pretending to act in the performance of his/her official duties. This definition includes, in

addition to law enforcement officials, individuals such as Mayors, Council persons, Judges,

Nursing Home Proprietors, Security Guards, etc., persons who are bound by laws, statutes

ordinances, or customs.

Punishment varies from a fine or imprisonment of up to one year, or both, and if bodily injury

results or if such acts include the use, attempted use, or threatened use of a dangerous weapon,

explosives, or fire shall be fined or imprisoned up to ten years or both, and if death results, or if

such acts include kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 21 of 55 PageID: 487



commit aggravated sexual abuse, or an attempt to kill, shall be fined under this title, or

imprisoned for any term of years or for life, or both, or may be sentenced to death.

https://vrww.fbi.gov/investigate/civil-rights/federal-civil-rights-statutes
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 22 of 55 PageID: 488



Eugene Volokh should leave Plaintiff alone. Stop harassing Plaintiff. Justia Incorporated must

also stop harassing Plaintiff and stop trying to cause reputation injury to Plaintiff.

Title 18, U.S.C., Section 245 Federally Protected Activities
                                -




1) This statute prohibits willful injury, intimidation, or interference, or attempt to do so, by force

or threat of force of any person or class of persons because of their activity as:

    a. A voter, or person qualifying to vote...;

    b. a participant in any benefit, service, privilege, program, facility, or activity provided or

        administered by the United States;

    c. an applicant for federal employment or an employee by the federal government;

    d. a juror or prospective juror in federal court; and

    e. a participant in any program or activity receivisig Federal financial assistance.


2) Prohibits willful injury, intimidation, or interference or attempt to do so. by force or threat of

force of any person because of race, color, religion, or national origin and because of his/her

activity as:

    a. A student or applicant for admission to any public school or public college;

    b. a participant in any benefit, service, privilege, program, facility, or activity provided or

        administered by a state or local government;


    c. an applicant for private or state employment, private or state employee; a member or

        applicant for membership in any labor organization or hiring hail; or an applicant for

        employment through any employment agency, labor organization or hiring hail;
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 23 of 55 PageID: 489



   d. a juror or prospective juror in state court;

   e. a traveler or user of any facility of interstate commerce or common carrier; or

   f.   a patron of any public accommodation, including hotels, motels, restaurants, lunchrooms.

        bars, gas stations, theaters. ..or any other establishment which serves the public and which

        is principally engaged in selling food or beverages for consumption on the premises.


3) Prohibits interference by force or threat of force against any person because he/she is or has

been, or in order to intimidate such person or any other person or class of persons from

participating or affording others the opportunity or protection to so participate, or lawfully aiding

or encouraging other persons to participate in any of the benefits or activities listed in items (1)

and (2). above without discrimination as to race, color, religion, or national origin.

Punishment varies from a fine or imprisonment of up to one year, or both, and if bodily injury

results or if such acts include the use, attempted use, or threatened use of a dangerous weapon,

explosives, or fire shall be fined or imprisoned up to ten years or both, and if death results or if

such acts include kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to

commit aggravated sexual abuse, or an attempt to kill, shall be subject to imprisonment for any

term of years or for life or may be sentenced to death.

https://www.fbi.gov/investiate/civi1-rizhts/federal-civi1-rights-statutes
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 24 of 55 PageID: 490



Plaintiff feels threatened by Eugene Volokh’ s document entries in the case and the contents of

what he says he plans to do. Plaintiff believes he is conspiring to injure, oppress, and intimidate

Plaintiff. It is oppressive for him to say that he wants to prevent Plaintiff from ever sealing the

documents of the case, he wants the court to reject any of Plaintiff’s future attempts to seal

documents or orders of the case. Eugene Volokh also wants to hurt Plaintiff’s reputation through

writing. Andrew has already alerted the police to this and they said all they need is evidence of

him writing about Andrew and his case like he said he would in order to charge Mr. Volokh with

cyber-harassment.


Title 18, U.S.C., Section 245 Federally Protected Activities
                                -




1) This statute prohibits willful injury, intimidation, or interference, or attempt to do so, by force

or threat of force of any person or class of persons because of their activity as:


    a. A voter, or person qualifying to vote...;

    b. a participant in any benefit, service, privilege, program, facility, or activity provided or

         administered by the United States;

    c.   an applicant for federal employment or an employee by the federal government;

    d. a juror or prospective juror in federal court; and

    e.   a participant in any program or activity receiving Federal financial assistance.

2) Prohibits willful injury, intimidation, or interference or attempt to do so, by force or threat of

force of any person because of race, color, religion, or national origin and because of his/her

activity as:


    a.   A student or applicant for admission to any public school or public college;
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 25 of 55 PageID: 491



   b. a participant in any benefit, service, privilege, program, facility, or activity provided or

        administered by a state or local government;

   c. an applicant for private or state employment, private or state employee; a member or

        applicant for membership in any labor organization or hiring hail; or an applicant for

        employment through any employment agency, labor organization or hiring hail;

   d. ajuror or prospective juror in state court;

   e. a traveler or user of any facility of interstate commerce or common carrier; or

   f.   a patron of any public accommodation, including hotels, motels, restaurants, lunchrooms,

        bars, gas stations, theaters.. .or any other establishment which serves the public and which

        is principally engaged in selling food or beverages for consumption on the premises.

ps://vvw.fbi.gov/investigate/civiI-rights/federal-civil-rights-statutes
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 26 of 55 PageID: 492



                      Calculated Purposeful Infliction Of Emotional Distress


        What legal abuse websites such as Justia.com and legal abuse bullies such as Eugene

Volokh intend to do is inflict a large amount of emotional distress on individuals. They intend on

taking information that all reasonable people consider to be private and then they do everything

that they can do to expose that information. Justia Incorporated is nothing more than a legal

abuse business that intends on using methods of information exposure to cause emotional

distress to people who look to the court for relief. Eugene Volokh as an accomplice of Justia

Incorporated only intends on keeping the emotional distress going by creating another internet

problem for Plaintiff to deal with by writing about this case and trying to make Plaintiff seem

dumb, unintelligent, inferior, or like a silly commoner who shouldn’t dare think he can use the

U.S. District Court for dispute resolution without his matter being exposed to the internet. Just

because most people use the internet does not mean that everything that gets on the internet is

good. The internet is obviously a huge massive conduit of defamation, wrongful exposure,

targeting, bullying, and a cause of emotional distress. An internet bully is almost way worse than

a bully that is right in your face. The typical person is not going to intimidate Andrew in his face

or beat him in a fight. So cowards like Eugene Volokh and the cowards who work at Justia

Incorporated try to bully by use of the internet. They know that people are outraged and appalled

every time they see that Justia Inc. has their case information, but Justia continues to undergo

this course of business anyway on purpose. Internet exposure bullying can have the effect of

being like a constant dark cloud over a person that they can’t get rid of. Constantly having

something about you on the internet that you do not want to be there can affect your ability to be

happy because every time you want to enjoy something you realize that it is just fake happiness

because you haven’t dealt with your problem on the internet yet. Constantly having something
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 27 of 55 PageID: 493



about someone on the internet that they don’t want to be there is like slapping them in the face

every time they google search themselves. Internet exposure bullying is literally high-tech,

systematic, and scientific bullying. The bully intends to create a situation of despair on their

target and force the person to submit to their internet posting power. Internet bullying can affect

people’s ability to get jobs, it can affect people’s ability to build relationships, and it is so

intrusive that it even intrudes into one’s ability to even be able to relax and have comfort with

their current status in life even in their own home. There are also physical affects from the stress

caused by internet bullying. Justia Incorporated wants to keep plaintiffs information on their

website and make him feel defeated. Eugene Volokh intends to continue the emotional distress

on the plaintiff and create another problem for the plaintiff to contend with. The court must not

enable these two bullies who intend on continuing to inflict emotional distress on Plaintiff on

purpose. The case must proceed to a jury trial, and it is the plaintiffs   7th
                                                                                 Amendment Right to a

trial by jury. The documents and orders entered so far in the case must be sealed and protected

from Eugene Volokh and others.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 28 of 55 PageID: 494



         Plaintiff has a municipal court charge against Eugene Volokh. Plaintiff has made
                                                                                          state
 police report complaints about Eugene Volokh. Plaintiff has made FBI complaints about
                                                                                       Eugene
 Volokh. Giving Eugene Volokh access to the documents of this case would only create
                                                                                     more
 problems, and give him time to destroy evidence or flee from law enforcement. Plainti
                                                                                       ff is
 currently corresponding with law enforcement to fix an internet theft and exposure
                                                                                    problem. Not
 allowing the sealing of the documents in this case and denying the plaintiffs motion
                                                                                      s to seal
 would only enable the court data theft suspects and continue to leave Plaintiff vulner
                                                                                        able when
 he is trying to defend himself from exposure. Furthermore, things that you say in a civil
                                                                                           case
 when you are a victim who must prove emotional distress should not be available
                                                                                 without being
 sealed because many career paths do background investigations and if any records
                                                                                  are available
 without seal they may try to attain them. It is natural that employers hire at their own
                                                                                          discretion
 according to their hiring biases, especially regarding commercial and corporate jobs.
                                                                                       Also, in the
 legal profession firm owners and other attorneys should not be able to easily get
                                                                                   records of things
 you have said in a case while under duress and trying to prove harassment and emotio
                                                                                      nal
 distress. In a case where you are a victim and plaintiff who might need to reveal
                                                                                   embarrassing
things, you have the right to seal all of your case documents. No matter what type of
                                                                                      wording
you try to put together about the public this and the public that, this case is an issue
                                                                                         that is to be
handled in a way so that exposure is held to a minimum and so that Plaintiff is protect
                                                                                        ed from
defaming and slandering harmful exposure. The judge should not be vindictive and
                                                                                 cause more
harm than good. This is a case where internet exposure of the documents and testimo
                                                                                   ny could
have lasting harmful effects to the plaintiffs reputation, and the plaintiff filed the
                                                                                       case with the
intent to protect his reputation and fix an internet exposure, harassment, and defama
                                                                                      tion problem.
Also, things being reviewed and deliberated by a jury are not allowed to be revealed
                                                                                     to the
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 29 of 55 PageID: 495



 public. Plaintiffs documents entered are to be considered and reviewed by the jury and therefore

 the documents must be sealed. As Plaintiff is fighting this battle against Justia Incorporated he is

 also fighting a battle against individuals who indulge in data theft and internet exposure and the

 websites that these individuals use. Plaintiff is constantly in contact with the state police about

 this issue and the state police have accepted evidence given to them by Plaintiff and currently

 have it internally for their operations. Plaintiff must stress how important it is that the judge

 allow the sealing of the case documents and allow the case to proceed to trial. Plaintiff had

 planned to enter a jury demand for the issues of the motion to dismiss and the motion to seal.

 However, if Plaintiff would have entered that, Justia Inc. could have then entered a motion for a

 trial on all facts of the case. Plaintiff is not going to let himself be forced into a trial of

 everything of the case in totality before he is ready. Even though the judge had requested that

 Andrew file his responses by 4-16-19, rule five of the federal rules of civil procedure require that

 the clerk not refuse to file any paper. Part 4 of the rule says, “(4) Acceptance by the Clerk. The

 clerk must not refuse to file a paper solely because it is not in the form prescribed by these rules

 or by a local rule or practice.” Therefore, this response must be filed accordingly.
4119/2019                     Rule 5- Serving and Filing Pleadings
            Case 3:18-cv-09187-PGS-LHG
             ‘
                                                Document        41and Filed  04/30/19
                                                                      Other Papers        Page
                                                                                   2019 Federal    30of of
                                                                                                Rules   Civil55  PageID: 496
                                                                                                              Procedure




                                                                    -,




    FRCP Home       >   2019 Federal Rules of C’vii Procedure   —Table of Contents Title Il Comrnencng an Action; Service of Process:
                                                                                         —




    Pleadings, Motions, and Orders (Rules 3-6)>> Rule 5     —   Serving and Filing Pleadings and Other Papers




    Rule 5 Serving and Filing—
                                                                                                    Search.

    Pleadings and Other Papers
    (a) Service: When Required.

            (1)/n General. Unless these rules provide otherwise, each
            of the following papers must be served on every party:
                                                                                                    2019 Federal Rules of Civil
                                                                                                  Procedure book Just $18.50
                 (A) an order stating that service is required;

                 (B) a pleading filed after the original complaint, unless                        2019 Federal Rules of Cvil
                 the court orders otherwise under Rule 5(c) because                               Procedure Table of Contents
                                                                                                                      —




                 there are numerous defendants;                                                   Title I Scope of Rules; Form of
                                                                                                             —




                                                                                                  Action (Rules I and 2)
                 (C) a discovery paper required to be served on a party,
                                                                                                  Title iiComrnencin an Action;
                                                                                                             —




                 unless the court orders otherwise;
                                                                                                  Service of Process; Pleadings,
                                                                                                  Motions, and Orders (Rules 3-6)
                 (D) a written motion, except one that may be heard ex
                                                                                                 Title ill
                                                                                                         Pleadings and Motions
                 parte and
                                                                                                             —




                                                                                                 Rules 7-16)

                 (E) a written notice, appearance, demand, or offer of                           Tid [V          —   Partis ‘Pules   7-25
                 judgment, or any similar paper.                                                 Title V Disclosures and
                                                                                                             —




                                                                                                 Discovery (Rules 26-37)
            (2) If a Party Fails to Appear. No service is required on a
                                                                                                 Title VI    —       Trials (Rules 38-53)
            party who is in default for failing to appear. But a pleading
            that asserts a new claim for relief against such a party                             Title VII       —   Judoment (Rules 54-
                                                                                                 63
            must be served on that party under Rule 4.


                                                                                                                                            1/5
4r1 9/2019                        Rule 5-Serving and Filing Pleadings and Other Papers 2019 Federal Ruies of Civil Procedure
             Case 3:18-cv-09187-PGS-LHG            Document 41 Filed 04/30/19         I       Page 31 of 55 PageID: 497
              (3) Seizing Property. If an action is begun by seizing                             TWe VIII Provisional
                                                                                                            *
                                                                                                                              and Final
             property and no person is or need be named as a                                 Remedies (Rules 64-71)
             defendant, any service required before the filing of an
                                                                                            Title IX    —    Special Proceedings
             appearance, answer, or claim must be made on the person
                                                                                            (Rules 71-73)
             who had custody or possession of the property when it
                                                                                            Title X  District Courts and
             was seized.
                                                                                                       —




                                                                                            Clerks: Conducting Business;
                                                                                            Issuing Orders (Rules 77-80)
     (b) Service: How Made.
                                                                                            Title Xl    —    General Provisions

             (1) Serving an Attorney. if a party is represented by an                       (Rules 8 1-86)

             attorney, service under this rule must be made on the                          Title XIIAppendix of Forms
                                                                                                         —




             attorney unless the court orders service on the party.                         [Abrogated]

                                                                                            Title XIII Supplemental Rules
                                                                                                           —




             (2) Service in General. A paper is served under this rule                      for Admiralty or Maritime Claims
             by:                                                                            and Asset Forfeiture Actions
                                                                                            (Rules A-G)
                  (A) handing it to the person;

                  (B) leaving it:

                       (I) at the person’s office with a clerk or other
                       person in charge or, if no one is in charge, in a
                       conspicuous place in the office; or


                       (ii) if the person has no office or the office is
                       closed, at the person’s dwelling or usual place of
                       abode with someone of suitable age and
                       discretion who resides there;                                        Purchase the print edition of the
                                                                                            Federal Rules of Civil Procedure
                  (C) mailing it to the person’s last known address—in                                          for $18.50.
                  which event service is complete upon mailing;

                                                                                           Other Sites:
                  (D) leaving it with the court clerk if the person has no
                  known address;                                                           Federal Rules of Evidence

                                                                                           Federal Rules of Bankruptcy
                  (E) sending it to a registered user by filing it with the                Procedure
                  court’s electronic-filing system or sending it by other
                                                                                           Federal Rules of Criminal
                  electronic means that the person consented to in
                                                                                           Procedure
                  writing—in either of which events service is complete
                  upon filing or sending, but is not effective if the filer or

                                                                                                                                          215
471 9/2019                      Rule 5 Serving and Filing Pleadings and Other Papers I 2019 Federal Rules of Civil Procedure
             Case 3:18-cv-09187-PGS-LHG    -

                                                 Document 41 Filed 04/30/19 Page 32 of 55 PageID: 498
                 sender learns that it did not reach the person to be                            Federal RuJes of
                                                                                                              Appellate
                   served; or                                                               Procedure

                                                                                            US Bankruptcy Code
                  (F) delivering it by any other means that the person
                  consented to in writing—in which event service is
                  complete when the person making service delivers it
                  to the agency designated to make delivery.


             (3) Using Court Facilities. [Abrogated (Apr., 2018, eff.
             Dec. 1, 2018)]

     (c) Serving Numerous Defendants.


             (1) In General. If an action involves an unusually large
             number of defendants, the court may, on motion or on its
             own, order that:

                  (A) defendants’ pleadings and replies to them need
                  not be served on other defendants;

                  (B) any crossclaim, counterclaim, avoidance, or
                  affirmative defense in those pleadings and replies to
                  them will be treated as denied or avoided by all other
                  parties; and


                  (C) filing any such pleading and serving it on the
                  plaintiff constitutes notice of the pleading to all parties.

             (2) Notifying Parties. A copy of every such order must be
             served on the parties as the court directs.


    (d) Filing.

             (1) Required Filings; Certificate of Service.

                  (A) Papers after the Complaint. Any paper after the
                  complaint that is required to be served—must be filed
                  no later than a reasonable time after service. But
                  disclosures under Rule 26(a)(1)or (2) and the
                  following discovery requests and responses must not

                                                                                                                               3/5
41!1 912019                         Rule 5-Serving and Filing Pleadings and Other Papers I 2019 Federal Rules of Civil Procedure
              Case 3:18-cv-09187-PGS-LHG             Document 41 Filed 04/30/19 Page 33 of 55 PageID: 499
                  be filed until they are used in the proceeding or the
                    court orders filing: depositions, interrogatories,
                    requests for documents or tangible things or to permit
                    entry onto land, and requests for admission.

                    (B) Certificate of Service. No certificate of service is
                    required when a paper is served by filing it with the
                    court’s electronic-filing system. When a paper that is
                    required to be served is served by other means:


                         (i) if the paper is filed, a certificate of service must
                         be filed with it or within a reasonable time after
                         service; and

                         (ii) if the paper is not filed, a certificate of service
                         need not be filed unless filing is required by court
                         order or by local rule.


              (2) Nonelectronic Filing. A paper not filed electronically is
              filed by delivering it:

                   (A) to the clerk; or

                   (B) to a judge who agrees to accept it for filing, and
                   who must then note the filing date on the paper and
                   promptly send it to the clerk.

              (3) Electronic Filing and Signing.

                   (A) By a Represented Person—Generally Required;
                   Exceptions. A person represented by an attorney must
                   file electronically, unless nonelectronic filing is allowed
                   by the court for good cause or is allowed or required
                   by local rule.


                   (B) By an Unrepresented Person—When Allowed or
                   Required. A person not represented by an attorney:

                         (i) may file electronically only if allowed by court
                         order or by local rule; and

                                                                                                                                   4/5
4119/2019   Case
             •                  Rule 5 Serving andDocument
                 3:18-cv-09187-PGS-LHG     -

                                                                  41and Other
                                                   Filing Pleadings     FiledPapers
                                                                              04/30/19      Page
                                                                                    2019 Federal     34of of
                                                                                                 Rules    Civil55  PageID: 500
                                                                                                                Procedure

                    (ii) may be required to file electronically only by
                       court order, or by a local rule that includes
                       reasonable exceptions.

                 (C) Signing. A filing made through a person’s
                 electronic-filing account and authorized by that person,
                 together with that person’s name on a signature block,
                  constitutes the person’s signature.


                  (D) Same as a Written Paper A paper filed
                 electronically is a written paper for purposes of these
                                                                                                                                  /
                 rules

            (4) Acceptance by the Clerk. The clerk must not refuse to
            file a paper solely because it is not in the form prescribed
            by these rules or by a local rule or practice.


    (As amended Jan. 21, 1963, eff. July 1, 1963; Mar. 30, 1970,
    eff. July 1, 1970; Apr. 29, 1980, eff. Aug. 1, 1980; Mar. 2, 1987,
    eff. Aug. 1, 1987; Apr. 30, 1991, eff. Dec. 1, 1991; Apr. 22,
    1993, eff. Dec. 1, 1993; Apr. 23, 1996, eff. Dec. 1, 1996; Apr.
    17, 2000, eff. Dec. 1, 2000; Apr. 23, 2001, eff. Dec. 1, 2001;
    Apr. 12, 2006, eff. Dec. 1, 2006; Apr. 30, 2007, eff. Dec. 1,
    2007; Apr. 26, 2018, eff. Dec. 1, 2018.)

    —   Rule 4.1                                                       Rule 5i     --




    View Advisiy Comrn[ttee Historical Notes




                                                                                                                                 5/5
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 35 of 55 PageID: 501



The Long Reach of Adult Bullying
How this kind of harassment can have harmful ripple effects on your body and mind.
By Stacey Colino, Contributor        Dec. 15, 2017, at 9:49 a.m.




UNTIL THE last presidential election and the rise of the #MeToo movement, people often
thought of bullying almost exclusively as kid stuff, not something mature adults engage in. How
wrong we were! It turns out that adults are being bullied at rates that rival what kids experience:
In an online survey of more than 2,000 adults across the U.S., conducted on behalf of the
American Osteopathic Association in October, 31 percent of respondents said they’ve been
bullied as adults, and 43 percent believe that bullying behavior has become more accepted in the
past year.
As upsetting as being bullied is at any given moment, what’s worse is it can have a significant
impact on your physical and emotional health, leading to sleep loss, headaches, muscle pain,
anxiety and depression, or frequent sick days, according to the AOA poil. “There can be
significant, long-term detrimental effects,” notes Dr. Charles Sophy, an osteopathic psychiatrist
in private practice and medical director for the Los Angeles County Department of Children and
Family Services. Over time, “the stress from bullying can trickle into thyroid problems,
gastrointestinal problems, elevated blood pressure, mood disorders, self-harming behavior and
eating disorders,” among other health conditions. In fact, a study in the November 2015 issue of
the American Journal of Public Health found that victims of workplace bullying have double the
risk of experiencing suicidal ideation over the subsequent five years.
(Read: No, That’s Not Bullying.j
Whether it occurs at work, at the gym, sporting venues, in the community or elsewhere, bullying
— defined by the American Psychological Association as “aggressive behavior in which someone
intentionally and repeatedly causes another person injury or discomfort” typically involves a
                                                                           —




real or perceived power imbalance. Among adults, bullying can take more subtle forms than it
does with kids: Rather than threatening to beat someone up or calling someone nasty names, the
adult brand of bullying can include political backstabbing, the silent treatment, publicly belittling
or humiliating someone, social ostracism or undermining him or her.
In 2011, Tracy Lamourie and her husband experienced an onslaught of social bullying after they
stood up for a lesbian couple’s right to publicly display affection; the couple had been asked to
leave a coffee shop in a small conservative town in Canada after a pastor complained about their
kiss. The personal moment mushroomed into a community-wide controversy after the couple
requested an apology from the shop’s owner and didn’t get one. A “Kiss In” demonstration was
organized, and Lamourie, a publicist, wrote a press release that attracted local and national
attention from TV stations and newspapers.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 36 of 55 PageID: 502



When the demonstration sparked community uproar, Lamourie and her husband became targets
of bullying. “It was suddenly not only cool to hate us in person and on Facebook, but people
turned on us in a giant way and it got to the point where we started to expect a rock [to be hurled]
through our front window,” says Lamourie, now 48. “I was depressed and angry it was so
                                                                                    —




overwhelming [that) we literally made the decision to pack up our family and walk away from
the home we loved.” The couple moved with their son to a Toronto suburb.
A Climate of Fear and Loathing
When it happens at work, being bullied also can affect your ability to focus and function
effectively. “It can lead to a toxic environment where the victims are unable to concentrate
because they are focused on self-preservation,” says psychologist Kenneth Yeager, director of
the Stress Trauma and Resilience program at The Ohio State University Wexner Medical Center
in Columbus. “Bullies target people who pose a threat to them in the workplace. They will
frequently target someone who is smart, competent and well-liked. After the bullying is done, the
target will be less confident and may feel inadequate.”
Jon Salas once worked for a manager who was a master at belittling people “she made just
                                                                               —




about everyone in the office cry at some point, and she fostered a sense of paranoia,” recalls
Salas, 29, a publicist in Boston. Feeling constantly anxious and on edge, Salas often woke up at 2
a.m., “thinking about work and how I would handle my confrontation when it was my turn,” he
recalls. “I would fall asleep after an hour or two and wake up exhausted when my alarm went
off. The effects of workplace abuse wear on you physically and emotionally.”
Bullying can even have harmful ripple effects among bystanders who aren’t on the receiving end
because “watching it is a vicarious trauma,” Sophy says. Research in a 2013 issue of the
International Archives of Occupational and Environmental Health found that even
witnessing workplace bullying is associated with an increased risk of developing depressive
symptoms over the subsequent 18 months.
[Read: 6 Strategies for Helping a Teen Who’s Being Bullied About His or Her Weight.]

Coping Cues

Since dealing with a bully can take a toll on various levels, it’s smart to take care of yourself in
multiple ways, too. For starters, it’s important to call it what it is to acknowledge that you’re
                                                                   —




being bullied, in other words. Some people might not immediately admit they’re being bullied
because they’re reluctant to see themselves as victims or they question their perception of what’s
going on. Recognizing bullying as it’s happening can provide some comfort by validating your
feelings and assuring you that the negative dynamic isn’t imagined.
“Don’t think that bullying isn’t affecting you because it is unconsciously, especially if you have
underlying health problems,” Sophy says. You may want to see a therapist to help you cope with
the fallout and get checked out by your primary care physician if you have symptoms such as
                                                                                         —




sleep problems or pain conditions that are triggered by the stress of bullying, Sophy says. It’s
                                   —




also important to practice good self-care by eating well, exercising regularly, getting enough
                                          —




sleep and engaging in stress-relieving activities such as meditation, yoga or journal writing.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 37 of 55 PageID: 503



At work, try to limit your exposure to a bully, Sophy suggests. As they occur, keep an inventory
of the bullying behaviors to help you develop a plan for confronting the perpetrator or
formalizing a complaint if you decide to go that route. When a bully does come after you, “don’t
react to the attack —bullies live for the reaction,” Yeager says. “It’s reinforcing and enables the
bully. Instead, listen carefully and respond as the voice of reason.”
[See: 7 Ways to Build Resilience for Crises and Everyday Life Challenges.]

Between outbursts, do your best to stay focused on getting your work done and maintaining your
productivity. Engage in positive self-talk to try to bolster your spirits and self-confidence
                                                                                            —




“don’t give the bully free rent in your head,” Yeager warns and turn to trusted co-workers for
                                                             —




mutual support. “We all have a part in stopping bullies, so if a peer is being bullied, be their
support,” Yeager advises. “If you are being bullied, find support” from co-workers. Sometimes
the best way to buffer a bully’s impact is to try to get by with a little help from your friends and
colleagues.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 38 of 55 PageID: 504



You may not hear a lot about adult bullying, but it is a problem. Read this article to learn more
about different types of adult bullies and get some ideas on how to deal with an adult bully.
Adult bullying is a serious problem and may require legal action.
One would think that as people mature and progress through life, that they would stop behaviors
of their youth. Unfortunately, this is not always the case. Sadly, adults can be bullies, just as
children and teenagers can be bullies. While adults are more likely to use verbal bullying as
opposed to physical bullying, the fact of the matter is that adult bullying exists. The goal of an
adult bully is to gain power over another person, and make himself or herself the dominant adult.
They try to humiliate victims, and “show them who is boss.”
There are several different types of adult bullies, and it helps to know how they operate:
    1. Narcissistic Adult Bully: This type of adult bully is self-centered and does not share
       empathy with others. Additionally, there is little anxiety about consequences. He or she
       seems to feel good about him or herself, but in reality has a brittle narcissism that
       requires putting others down.
    2. Impulsive Adult Bully: Adult bullies in this category are more spontaneous and plan their
       bullying out less. Even if consequences are likely, this adult bully has a hard time
       restraining his or her behavior. In some cases, this type of bullying may be unintentional,
       resulting in periods of stress, or when the bully is actually upset or concerned about
       something unconnected with the victim.
    3. Physical Bully: While adult bullying rarely turns to physical confrontation, there are,
       nonetheless, bullies that use physicality. In some cases, the adult bully may not actually
       physically harm the victim, but may use the threat of harm, or physical domination
       through looming. Additionally, a physical bully may damage or steal a victim’s property,
       rather than physically confronting the victim.
    4. Verbal Adult Bully: Words can be quite damaging. Adult bullies who use this type of
       tactic may start rumors about the victim, or use sarcastic or demeaning language to
       dominate or humiliate another person. This subtle type of bullying also has the
       advantage to the bully of being difficult to document. However, the emotional and
                   —             —




       psychological impacts of verbal bullying can be felt quite keenly and can result in
       reduced job performance and even depression.
    5. Secondary Adult Bully: This is someone who does not initiate the bullying, but joins in so
       that he or she does not actually become a victim down the road. Secondary bullies may
       feel bad about what they are doing. but are more concerned about protecting themselves.
Workplace bullying can make life quite miserable and difficult. Supervisors should be made
aware of adult bullies, since they can disrupt productivity, create a hostile work environment
(opening the company to the risk of a law suit) and reduce morale.
It is important to note, though, that there is little you can do about an adult bully, other than
ignore and try to avoid, after reporting the abuse to a supervisor. This is because adult bullies are
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 39 of 55 PageID: 505



often in a set pattern. They are not interested in working things out and they are not interested in
compromise. Rather, adult bullies are more interested in power and domination. They want to
feel as though they are important and preferred, and they accomplish this by bringing others
down. There is very little you can do to change an adult bully, beyond working within the
confines of laws and company regulations that are set up. The good news is that, if you can
document the bullying, there are legal and civil remedies for harassment, abuse and other forms
of bullying. But you have to be able to document the case.
Adult bullies were often either bullies as children, or bullied as children. Understanding this
about them may be able to help you cope with the behavior. But there is little you can do about it
beyond doing your best to ignore the bully, report his or her behavior to the proper authorities,
and document the instances of bullying so that you can take legal action down the road if
necessary.
http ://www.bullyingstatistics.org/content/adult-bullying.html
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 40 of 55 PageID: 506



Bullying harassment may include verbal bullying, cyber bullying, text bullying, etc. and may
                                                                                        . .


occur as part of workplace harassment, or school bullying. This article helps define bullying
harassment and offers tips on dealing with bullying harassment. Help stop bullying now.
One of the issues that many of us deal with while growing up is bullying harassment. Bullying
harassment is common, but that does not mean that it should be acceptable. It is a good idea to
teach your children ways to avoid bullies, and also to teach them to treat others with respect.
Indeed, it is possible for some who have been harassed to become bullies themselves in some
situations.
What is bullying harassment?

A bully is someone who is overbearing or cruel. The aim of bullying is to cause embarrassment
and humiliation in the subject. Often, a bully is someone who is bigger or stronger in some way,
and who harasses those who are smaller or weaker. Harassment is systematically bothering
someone to the point where the environment becomes dangerous in some way. Bullying
harassment is aimed at intimidation, and a desire to dominate for some reason.
It is important to note that bullying is not just physical behavior. While many people think of
bullying in terms of physical harm and danger, this is not the only type of bullying harassment
out there. It is also possible to bully people emotionally, verbally or electronically without ever
                                                                                    —




laying a finger on the victims. It is important to note that non-physical forms of bullying
harassment can be just as traumatizing as physical bullying. Indeed, physical signs of bullying
often disappear long before the psychological effects of emotional, verbal or electronic bullying
disappear.
Even in its non-physical forms, bullying harassment is meant to intimidate and terrorize the
victim. Saying rude and hurtful things habitually, turning friends, classmates and co-workers
against someone, or harassing someone online or via text message, are all forms of bullying.
These types of bullying can lead to ostracizing the victim, as well as inflicting emotional
damage. The idea is to raise oneself up by tearing someone down and ruining his or her
reputation. This can drive victims into depression, anti-social behavior and even substance abuse.
Dealing with bullying harassment

It can be difficult to deal with bullying harassment. However, since bullying is a behavior aimed
at choosing someone who appears weak and then intimidating him or her further, there are some
techniques that can help stave off bullies:
   •   Showing good posture indicates confidence, and may reduce someone’s likelihood of
       being a target.
   •   Making eye contact can also communicate that you are not vulnerable.
   •   Avoid isolated areas. Try to stay in public areas, where there are likely to be witnesses   —




       especially authority figures to the bullying behavior.
                                   —
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 41 of 55 PageID: 507



    •   Keep friends around. Many bullies are not interested in picking on someone who has
                                                                                           a
        support system. Try to go places with friends, so that you are not alone.
    •   Runaway. This can be difficult, especially for children. However, it is better to leave
                                                                                                the
        situation than to comply with a bully’s demands.
    •   Tell an authority figure. Children should be taught to notify authority figures of bullyin
                                                                                                   g
        behavior. This can be a good move, since it will bring the bully to the attention of those
        who can keep an eye on things.
You will need to show that you are willing to listen to your child, and that you will take
                                                                                             him or
her seriously. Try not to judge, and teach your child tactics to help him or her avoid becom
                                                                                                 ing a
target. If he or she is a target, let someone (teachers, etc.) know about the problem. You
                                                                                             can try
to approach the parents of the bully, but they might not be willing to hear the truth. It is
important, though, that your attempts to talk to a bully’s parents do not end up in conflic
                                                                                             t.
In the end, the best thing to do is to work with other parents and teachers to help show
                                                                                           those in
the school that bullying is not something that will be tolerated. This can nip the problem
                                                                                              in the
bud, as long as everyone makes an effort to stop bullying.
 http://www.bullyingstatistics.org/content/bullying—harassment.html
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 42 of 55 PageID: 508




                                Long-term effects of bullying
                                Dieter Wolke,1 Suzet Tanya Lereya2
    OPEN ACCESS
 Department of Psychology and   ABSTRACT                                                   in public and making the recipient dependent as
Division of Mental Health and   Bullying is the systemal3c abuie of power and is defined
Wellbeing, University of
                                                                                           they cannot reciprocate.16 Thus, pure bullies (but
Warwick, Coventry. UK           as aggressive behaviour or intentional harm-doing by       not bully/victims or victims) have been found to be
2Department of Psychology,      peers that is carried out repeatedly and involves an       strong, highly popular and to have good social and
University of Warwick,          imbalance of power. Being bullied is still often wrongly   emotional understanding.’7 Hence, bullies most
Coventry, UK                    considered as a ‘normal rite of passage’. This review      likely do not have a conduct disorder. Moreover,
Correspondence to
                                considers the importance of bullying as a major risk       unlike conduct disorder, bullies are found in all
Professor Dieter Wolke,         factor for poor physical and mental health and reduced     socioeconomic’8 and ethnic groups.’2 In contrast,
Department of Psychology,       adaptation to adult roles including forming lasting        victims have been described as withdrawn,
University of Warwick,          relationships, integrating into work and being             unassertive, easily emotionally upset, and as having
Coventry, CV4 7AL, UK,          economically independent. Bullying by peers has been
DWolke@warwickacuk                                                                         poor emotional or social understanding,’7 19 while
                                mostly ignored by health professionals but should          bully/victims tend to be aggressive, easily angered,
Received 25 November 2014       be considered as a significant risk factor and             low on popularity, frequently bullied by their sib
Revised 6 January 2015          safeguarding issue.                                        lings2° and come from families with lower socio
Accepted 18 January 2015                                                                   economic status (SES),’8 similar to children with
Published Online First
10 February 2015                                                                           conduct disorder.
                                DEFINITION AND EPIDEMIOLOGY
                                Bullying is the systematic abuse of power and is           HOW BULLIES OPERATE
                                defined as aggressive behaviour or intentional harm-       Bullying occurs in settings where individuals do not
                                doing by peers that is carried out repeatedly and          have a say concerning the group they want to be in.
                                involves an imbalance of power either actual or per        This is the situation for children in school class
                                ceived, between the victim and the bully.1 Bullying        rooms or at home with siblings, and has been com
                                can take the form of direct bullying, which includes       pared to being ‘caged’ with others. In an effort to
                                physical and verbal acts of aggression such as             establish a social network or hierarchy, bullies will
                                hitting, stealing or name calling, or indirect bullying,   try to exert their power with all children. Those
                                which is characterised by social exclusion (eg, you        who have an emotional reaction (eg, cry; run away,
                                cannot play with us, you are not invited, etc) and         are upset) and have nobody or few to stand up for
                                rumour spreading.2” Children can be involved in            them, are the repeated targets of bullies. Bullies
                                bullying as victims and bullies, and also as bully!        may get others to join in (laugh, tease, hit, spread
                                victims, a subgroup of victims who also display            rumours) as bystanders or even as henchmen (bully!
                                bullying behaviour. 6 Recently there has been much         victims). It has been shown that conditions that
                                interest in cyberbullying, which can be broadly            foster higher density and greater hierarchies in
                                defined as any bullying which is performed via elec        classrooms (inegalitarian conditions),2’ at home22
                                tronic means, such as mobile phones or the internet.       or even in nations,23 increase bullying24 and the
                                One in three children report having been bullied at        stability of bullying victimisation over time.25
                                some point in their lives, and 10—14% experience
                                chronic bullying lasting for more than 6 months.7          AD VERSE CONSEQUENCES OF BEING BULLIED
                                Between 2% and 5% are bullies and a similar                Until fairly recently, most studies on the effects of
                                number are bully/victims in childhoodJadol escence.9       bullying were cross-sectional or just included brief
                                Rates of cyberbullying are substantially lower at          follow-up periods, making it impossible to identify
                                around 4.5% for victims and 2.8% for perpetrators          whether bullying is the cause or consequence of
                                (bullies and bully/victims), with up to 90% of the         health problems. Thus, this review focuses mostly
                                cyber-bullying victims also being traditionally (face      on prospective studies that were able to control for
                                to face) bullied.10 Being bullied by peers is the most     pre-existing health conditions, family situation and
                                frequent form of abuse encountered by children,            other exposures to violence (eg, family violence) in
                                much higher than abuse by parents or other adult           investigating the effects of being involved in bully
                                perpetrators’ (box 1).                                     ing on subsequent health, self-harm and suicide,
                                                                                           schooling, employment and social relationships.
                                BULLYING IS NOT CONDUCT DISORDER
                                Bullying is found in all societies, including modern       CHILDHOOD AND ADOLESCENCE
                                hunter-gatherer societies and ancient civilisations. It    (6—17 YEARS)
                                is considered an evolutionary adaptation, the              A fully referenced summary of the consequences of
            CrossMark           purpose of which is to gain high status and domin          bullying during childhood and adolescence on pro
                                ance,14 get access to resources, secure survival,          spectively studied outcomes up to the age of
                                reduce Stress and allow for more mating opportun           17 years is shown in table 1. Children who were
To cite: Wolke D, Lereya ST.    ities. Bullies are often bi-strategic, employing           victims of bullying have been consistently found to
Arch Dis Child                  both bullying and also acts of aggressive ‘prosocial’      be at higher risk for common somatic problems
2015:100:879—885.
                                behaviour to enhance their own position by acting          such as colds, or psychosomatic problems such as
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 43 of 55 PageID: 509




                                                                            or thinking about suicide in adolescence.43          Furthermore,
                                                                            being bullied in primary school has been found to both predict
                                                                            borderline personality symptoms3° and psychotic experiences,
  A. Direct bullying refers to harming others by directly getting at        such as hallucinations or delusions, by adolescence.37 Where
      them. It is done by one or a group of pupils repeatedly               investigated, those who were either exposed to several forms of
      against some children at school. These children:                      bullying or were bullied over long periods of time (chronic
           Are threatened or blackmailed or have their things stolen        bullying) tended to show more adverse effects.1         In contrast
           Are insulted or get called nasty names                           to the consistently moderate to strong relationships with
        .   Have nasty tricks played on them/are subject to ridicule        somatic and mental health outcomes, the association between
           Are hit, shoved around or beaten up                              being bullied and poor academic functioning has not been as
   B. Relational bullying refers to damage relationships between            strong as               A meta-analysis only indicated a small
      friends and destroy status in groups to hurt or upset                 negative effect of victimisation on mostly concurrent academic
      someone. Over and over again some children at school:                 performance and the effects differed whether bullying was self-
           Get deliberately left out of get-togethers, parties, trips or    reported or by peers or teachers.47 Those studies that distin
           groups                                                          guished between victims and bully/victims usually reported that
           Have others ignore them, not wanting to be their friend         bully/victims had a slightly higher risk for somatic and mental
           anymore, or not wanting them around in their group              health problems than pure victims.41 52 Furthermore, most
           Have nasty lies, rumours or stories told about them             studies considered bullies and bully/victims together; however,
  C. Cyberbullying is when someone tries to upset and harm a               as outlined above, the two roles are quite different with bullies
      person using electronic means (eg, mobile phones, text               often highly competent manipulators and ringleaders, while
      messages, instant messaging, blogs, websites (eg, Facebook,          bully/victims are described as impulsive and poor in regulating
     YouTube) or emails)                                                   their emotions.53 We know little about the mental health out
           Have their private email, instant mail or text messages         comes of bullies in childhood, but there are some suggestions
           forwarded to someone else or have them posted where             that they may also be at slightly increased risk of depression or
           others can see them                                             self-harm,33     however, less so than victims. Similarly, the rela
           Have rumours spread about them online                           tionship between being a bully and somatic health is weaker
           Get threatening or aggressive emails, instant messages          than in bully/victims,39 or bullies have even been found to be
           or text messages                                                healthier and stronger than children not involved in bullying.41
           Have embarrassing pictures posted online without their          Bullying perpetration has been found to increase the risk of
           permission                                                      offending in adolescence;54 however, the analysis did not distin
  (Answered for A, B, and C separately on this 4-point scale)              guish between bullies and bully/victims and did not include
  1. How often have these things happened to you in the last 6             information about poly-victimisation (eg, being maltreated by
     months?                                                               parents). Bullies were also more likely to display delinquent
     Never                                                                 behaviour and perpetrate daring violence by eighth grade.°
     Not much (1—3 times)
     Quite a lot (more than 4 times)                                        CHILDHOOD TO ADULTHOOD (18—50 YEARS)
     A lot (at least once a week)                                           Children who were victims of bullying have been consistently
  2. How often have you done these things to others in the last 6           found to be at higher risk for internalising problems, in particu
     months?                                                                lar diagnoses of anxiety disorder and depression9 in young
     Never                                                                  adulthood and middle adulthood (18—50 years of age)
     Not much (1—3 times)                                                   (table 2).56 Furthermore, victims were at increased risk for dis
     Quite a lot (more than 4 times)                                        playing psychotic experiences at age 188 and having suicidal
     A lot (at least once a week)                                           ideation, attempts and completed suicides.6 Victims were also
     Victims: Happened to them: quite a lot/a lot; did to others:           reported to have poor general health,65 including more bodily
     never/not much                                                        pain, headaches and slower recovery from illnesses.57 Moreover,
     Bully/victims: Happened to them: quite a lot/a lot; did to            victimised children were found to have lower educational quali
     others: quite a lot/a lot                                             fications, be worse at financial management57 and to earn less
     Bullies: Happened to them: never/not much; did to others:             than their peers even at age 50.6 69 Victims were also reported
     quite a lot/a lot                                                     to have more trouble making or keeping friends and to be less
     Adapted from refs 8 12 13                                             likely to live with a partner and have social support. No associ
                                                                           ation between substance use, anti-social behaviour and victimisa
                                                                           tion was found. The studies that distinguished between victims
                                                                           and bully/victims showed that usually bully/victims had a slightly
headaches, stomach aches or sleeping problems, and are more                higher risk for anxiety, depression, psychotic experiences,
likely to take up smoking.39 40 Victims have also been reported            suicide attempts and poor general health than pure victims.9
to more often develop internalising problems and anxiety dis               They also had even lower educational qualifications and trouble
order or depression disorder.31 Genetically sensitive designs              keeping a job and honouring financial, obligations.57 65 In con
allowed comparison of monozygotic twins who are generically                trast to pure victims, bully/victims were at increased risk for dis
identical and live in the same households but were discordant              playing anti-social behaviour and were more likely to become a
for experiences of bullying. Intemalising problems was found to            young parent.62 70 / I Again, we know less about pure bullies,
have increased over rime only in those who were bullied,32 pro             but where studied, they were not found to be at increased risk
viding strong evidence that bullying rather than other factors             for any mental or general health problems. Indeed, they were
explains increases in internalising problems. Furthermore,                 healthier than their peers, emotionally and physically.9 ‘
victims of bullying are at significantly increased risk of self-harm       However, pure bullies may be more deviant and more likely to
 Table 1       Consequences of involvement in bullying behaviour in childhood and adolescence on outcomes assessed up to 1 7 years of age
                                   Findings
                                                                                                                                                                                                                                              Example
 Outcome                           Victims                                                                                Bullies                                                   Bullylvictims                                         references
 Heafth and mental health
   Anti-social personality         No significant association was found between victims and delinquent behaviour.         Bullying perpetration was strongly linked to                                                                    26
                                                                                                                                                                                    Bullying victimisation was associated with
   disorder                                                                                                               delinquent behaviour,                                     delinquent behaviour.
                                                                                                                                                                                    —
   Anxiety                       Pre-school peer victimisation increases the risk of anxiety disorders in first grade.    —
                                                                                                                                                                                                                                          27—29
                                 Peer victimisation (especially relational victimisation) was strongly related to
                                 adolescents’ social anxiety. Moreover, peer victimisation was both a predictor and
                                 a consequence of social anxiety over time. However, Storch and colleagues’
                                 results showed that overt victimisation was not a significant predictor of social
                                 anxiety or phobia and relational victimisation only predicted symptoms of social
                                 phobia.
                                                                                                                                                                                    —
    Borderline personality      Victims showed an increased risk of developing BPD symptoms. Moreover, a                  —
                                                                                                                                                                                                                                          30
    symptoms (BPD)              dose—response effect was found: stronger associations were identified with
                                 increased frequency and severity of being bullied.
    Depression and               Monozygotic twins who had been bullied had more internalising symptoms                   Being a bully was not a predictor of subsequent           Bully/victims exhibited significantly greater         3136
    internalising problems      compared with their co-twin who had not been bullied. Peer victimisation was              depression among girls but was among boys.                internalising problems.
                                associated with higher overall scores, as well as increased odds of scoring in the
                                severe range for emotional and depression symptoms. Victims were also more
                                likely to show persistent depression symptoms over a 2-year period. Moreover, a
                                dose—response relationship was found showing that the stability of victimisation
                                and experiencing both direct and indirect victimisation conferred a higher risk for
                                depression problems and depressive symptom persistence. A meta-analytic study
                                showed significant associations between peer victimisation and subsequent
                               changes in internalising problems, as well as significant associations between
                                internalising problems and subsequent changes in peer victimisation.
   Psychotic experiences                                                                                                                                                        —
                               Being bullied increased the risk of psychotic experiences. Also a dose—response                                                                                                                                 38
                               relationship was found where stronger associations were identified with increased
                               frequency, severity and duration of being bullied.
   Somatic problems            Children and adolescents who are bullied have a higher risk for psychosomatic             Pure bullies had the least physical or                 Bully/victims displayed the highest levels of physical   32
                               problems such as headache, stomach ache, backache, sleeping difficulties,                 psychosomatic health problems.                         or psychosomatic health problems.
                               tiredness and dizziness.
                               They were also more likely to display sleep problems such as nightmares and
                               night-terrors.
   Self-harm and suicidality   Those who are bullied were at increased risk for self-harming, suicidal ideation          Pure bullies had increased risk of suicidal ideation   Bully/victims were at increased risk for suicidal        26 43-46
                               and/or behaviours in adolescence. Moreover, a dose-response relationship was              and suicidal/self-harm behaviour according to          ideation and suicidal/self-harm behaviour.
                               found showing that those who were chronically bullied had a higher risk of                child reports of bullying involvement.
                               suicidal ideation and/or behaviours in adolescence. Lastly, cyberbullying
                               victimisation was not associated with suicidal ideation.
Academic achievement
  Academic achievement,        A significant association was found between peer victimisation, poorer academic           Pure bullies showed poor school adjustment.            Bully/victims showed poor school adjustment and
  absenteeism and school       functioning and absenteeism only in fifth grade. Frequent victimisation by peers                                                                 reported a more negative perceived school climate
  adjustment                   was associated with poor academic functioning (as indicated by grade point                                                                       compared to bullies and uninvolved youth.
                               averages and achievement test scores) on both a concurrent and a predictive
                               level. Pure victims also showed poor school adjustment and reported a more
                               negative perceived school climate compared to bullies and uninvolved youth.
Social relationships
  Dating                       —
                                                                                                                         Direct bullying, in sixth grade, predicted the onset   —
                                                                                                                                                                                                                                         50
                                                                                                                         of physical dating violence perpetration by eighth
                                                                                                                         grade.
                                                                                                                                                                                                                                                        Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 44 of 55 PageID: 510
  Table 2 Consequences of involvement in buBying behaviour in childhood/adolescence on outcomes in young adulthood
                                                                                                                   and adulthood (18—50 years)
                          Findings
  Categories             Victims                                                                   Bullies                                                                                                                                   Example
                                                                                                                                                                           Bully/victims                                                     References
  Health and mental health
    Anti-social        No significant relationship was found between victimisation and             Being a bully increased the risk of violent, property and traffic
    personality        anti-social behaviour.                                                                                                                              Frequent bully/victim status predicted anti-social
                                                                                                   offences, delinquency, aggressiveness, impulsivity, psychopathy,        personality disorder. Bully/victims also had higher rates
    disorder                                                                                       contact with police or courts and serious criminal charges in young     of serious criminal charges and broke into homes,
                                                                                                   adulthood.                                                              businesses and property in young adulthood.
    Anxiety               Victimised adolescents (especially pure victims) displayed a higher      No significant relationship was found between being a pure bully        Bully/victims displayed higher levels of panic disorder              56 59 62
                          prevalence of agoraphobia, generalised anxiety and panic disorder        and anxiety problems.
                          in young adulthood.                                                                                                                              and agoraphobia (females only) in young adulthood.
                                                                                                                                                                           Frequent bully/victim status predicted anxiety disorder.
    Depression and       All types of frequent victimisation increased the risk of depression      No significant association between pure bully status and depression     Bully/victims were at increased risk of young adult            9 55 56 59 63
    intemalising         and intemalising problems. Experiencing more types of                     was found.
    problems             victimisation was related to higher risk for depression. On the other                                                                             depression.
                         hand, Copeland and colleagues did not find a significant
                         association between pure victim status and depression.
    Inflammation         Being a pure victim in childhood/adolescence predicted higher            Being a pure bully in childhood/adolescence predicted lower levels      The CRP level of bully/victims did not differ from that of     64
                         levels of C-reactive protein (CRP).                                      of CRP.                                                                 those uninvolved in bullying.
    Psychotic            Pure victims had a higher prevalence of psychotic experiences at         No significant association was found between pure bully status and      Bully/victims were at increased risk for psychotic             8
    experiences          age 18 years.                                                            psychotic experiences.                                                  experiences at age 18 years.
    Somatic              Those who were victimised were more likely to have bodily pain           No significant association was found between health and pure bully                                                                     56 57 65
    problems             and headache. Frequent victimisation in childhood was associated         status.
                                                                                                                                                                          Bully/victims were more likely to have poor general
                         with poor general health at ages 23 and 50. Moreover, pure                                                                                       health and bodily pain and develop serious illness in
                        victims reported slow recovery from illness in young adulthood.                                                                                   young adulthood. They also reported poorer health
                                                                                                                                                                          status and slow recovery from illness.
   Substance use         No significant relationship was found between victimisation and          Bullies were more likely to use illicit drugs and tobacco and to get    Bully/victim status did not significantly predict substance    57 59 65 66
                        drug use, but being frequently victimised predicted daily heavy           drunk.
                        smoking.                                                                                                                                          use but bully/victims were more likely to use tobacco.
   Suicidality/         Results were mixed regarding suicidality and victimisation status.        No significant association was found between being a bully and                                                                         9 56 67 68
   self-harm            Some showed that all types of frequent victimisation increased the        future suicidality.
                                                                                                                                                                          Male bully/victims were at increased risk for suicidality
                        risk of suicidal ideation and attempts. Experiencing many types of                                                                                in young adulthood.
                        victimisation was related to a higher risk for suicidality. However,
                        others only found an association between suicidality and frequent
                        victimisation among girls.
Weahh
 Academic               Generally, victims had lower educational qualifications and
 achievement
                                                                                                  Bullies were more likely to have lower educational qualifications.     Bully/victims were more likely to have a lower education.      56 65 69
                       earnings into adulthood.
 Employment            Some found no significant association between occupation status           Bullies were more likely to have trouble keeping a job and              Bully/victims had trouble with keeping a job and               56 57
                       and victimisation, whereas others showed that frequent                    honouring financial obligations. They were more likely to be
                       victimisation was associated with poor financial management and                                                                                   honouring financial obligations.
                                                                                                 unemployed.
                       trouble with keeping a stable job, being unemployed and earning
                       less than peers.
Social relationships
  Peer                  Frequently victimised children had trouble making or keeping             Pure bullies had trouble making or keeping friends.                                                                                    56 57
  relationships        friends and were less likely to meet up with friends at age 50.                                                                                   Bully/victims were at increased risk for not having a best
  Partnership                                                                                                                                                            friend and had trouble with making or keeping friends.
                       Being a victim of bullying in childhood was not associated with
                                                                                                                                                                                                                                        6570 71
                                                                                                 When bully/victims were separated from bullies, pure bully status       Being a bully/victim in childhood increased the likelihood
                       becoming a young parent. Frequent victimisatlon increased the risk        did not have a significant association with becoming a young father
                       of living without a spouse or partner and receiving less social                                                                                   of becoming a young parent. No significant association
                                                                                                 (under the age of 22). However, pure bullies were more likely to
                       support at age 50.                                                        become young mothers (under the age of 20). No significant
                                                                                                                                                                         between bully/victim and cohabitation status was found.
                                                                                                 association between bully status and cohabitation status was found.
                                                                                                                                                                                                                                                           Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 45 of 55 PageID: 511
 Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 46 of 55 PageID: 512




                                                           Health                         flggjh
                                                  • Psychotic experiences;      - Psychiatric &            - Poor school
                                                                                                                                         Social
                                                  - Anxiety;                    serious illness;                                    - Poor
                                                                                                           performance;
                                                  - Depression;                   Smoking;                                          relationship
                                                                                -
                                                                                                           - Less income;
                                                  - Suicidality and self-         Slow recovery;                                    with parents;
                                                                                -
                                                                                                           - Dismissed from
                                                  harm;                           Elevated CRP                                      - Few friends,
                                                                                -
                                                                                                           jobs;
                                                  - Sleep problems such         levels;                                             -No
                                                                                                           . Poor in managing
                                                  as nightmares, night-           Suicidality;                                      confidante
                                                                                -
                                                                                                           finances;
                                                  terrors                       ‘Anxiety


                 School                                   Teenager                                             Adult


 Figure 1   The impact of being bullied on functioning in teenagers and adulthood.


  be less educated and to be unemployed.65 They have also been                inflammation in the body; increase the risk of cardiovascular dis
  reported to be more likely to display anti-social behaviour, and            eases, metabolic disorders and mental health problems such as
  be charged with serious crime, burglary or illegal drug                     depression. 79 Blood tests revealed that CRP levels in the blood
  use.58 59 66 However, many of these effects on delinquency may              of bullied children increased with the number of times they
  disappear when other adverse family circumstances are con                   were bullied. Additional blood tests carried out on the children
 trolled for.57                                                               after they had reached 19 and 21 years of age revealed that
    The findings from prospective child, adolescent and adult                 those who were bullied as children had CRP levels more than
  outcome studies are summarised in figure 1.                                 twice as high as bullies, while bullies had CRP levels lower than
    The carefully controlled prospective studies reviewed here                those who were neither bullies nor victims (figure 2). Thus,
 provide a converging picture of the long-term effects of being               bullying others appears to have a protective effect consistent
 bullied in childhood. First, the effects of being bullied extend            with studies showing lower inflammation for individuals with
 beyond the consequences of other childhood adversity and adult              higher socioeconomic status8° and studies with non-human pri
 abuse.9 In fact, when compared to the experience of having                  mates showing health benefits for those higher in the social hier
 been placed into care in childhood, the effects of frequent bully           archy.8’ The clear implication of these findings is that both ends
 ing were as detrimental 40 years later56! Second, there is a                of the continuum of social status in peer relationships are
 dose—effect relationship between being victimised by peers and              important for inflammation levels and health status.
 outcomes in adolescence and adulthood. Those who were                          Furthermore, experiences of threat by peers may alter cogni
 bullied more frequently;56 more severely (ie, directly and indir            tive responses to threatening situations.82 Both altered stress
 ectly)3 or more chronically (ie, over a longer period of time8)             responses and altered social cognition (eg, being hypervigilarit
 have worse outcomes. Third, even those who stopped being                    to hostile cues38) and neurocircuitry83 related to bullying expos
 bullied during school age showed some lingering effects on                  ure may affect social relationships with parents, friends and
their health, self-worth and quality of life years later compared            co-workers. Finally, victimisation, in particular of bully/victims,
to those never bullied’2 but significantly less than those who               affects schooling and has been found to be associated with
 remained victims for years (chronic victims). Fourth, where                 school absenteeism. In the UK alone, over 16 000 young people
victims and bully/victims have been considered separately; bully!
victims seem to show the poorest outcomes concerning mental
health, economic adaptation, social relationships and early par
enthood.8 9 62 70 Lastly, studies that distinguished between
bullies and bully/victims found few adverse effects of being a
                                                                                        2.5
pure bully on adult outcomes. This is consistent with a view
that bullies are highly sophisticated social manipulators who are
callous and show little empathy.’3
                                                                                    E
                                                                                        1.5
 PROCESSES
There are a variety of potential routes by which being victimised
may affect later life outcomes. Being bullied may alter physio
logical responses to stress,74 interact with a genetic vulnerability                    0.5
such as variation in the serotonin transporter (5-HTT) gene,7’
or affect telomere length (ageing) or the epigenome.7’ Altered
HPA-axis activity and altered cortisol responses may increase                                        Neither (N=715)      0 Bully only (N=95)
the risk for developing mental health problems77 and also                                          I Victims only (N=249) U Bully-Victims (N72)
increase susceptibility to illness by interfering with immune
responses.78 In contrast, bullying may also differentially affect            Figure 2 Adjusted mean young aduft C-reactive protein (CRP) levels,
                                                                             (mg/I.) based on childhood/adolescent bullying status. These values are
normal chronic inflammation and associated health problems
                                                                             adjusted for baseline CRP levels as well as other CRP-related
that can persist into adulthood.64 Chronically raised C-reactive             covariates. All analyses used robust SEs to account for repeated
protein (CRP) levels, a marker of low-grade systemic                         observations (reproduced from Copeland et a164).
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 47 of 55 PageID: 513




 aged 11—15 are estimated to be absent from state school with                                              well-being among young people. Health Behaviour in School-aged Children (HBSC)
 bullying as the main reason, and 78 000 are absent where bully                                            study: International report from the 2009/2010 survey. Copenhagen: WHO Regional
 ing is one of the reasons given for absence.84 The risk of failure                                        Office for Europe, 2012:191—200.
                                                                                                      8 Wolke D, Lereya Sl Fisher HL, et a?. Bullying in elementary school and psychotic
 to complete high school or college in chronic victims or hully/                                           experiences at 18 years: a longitudinal, population-based cohort study. Psycho? Med
 victims increases the risk of poorer income and job                                                       2O14;4.4:2199—21 1.
 performance.’7                                                                                       9 Copeland WE, Wolke D, Angold A, eta?. Adult psychiatric outcomes of bullying and
                                                                                                           being bullied by peers in childhood and adolescence. ]AMA Psychiatry
                                                                                                           2013;70:419—26.
 SUMMARY AND IMPLICATIONS
                                                                                                    10 Olweus D. Cyberbullying: An overrated phenomenon? Eur] 0ev Psycho?
 Childhood bullying has serious effects on health, resulting in                                            201 2;9:520—38.
 substantial costs for individuals, their families and society at                                   11 Raciford L Corral 5, Bradley C, eta?. The prevalence and impact of child
 large. In the USA, it has been estimated that preventing high                                             maltreatment and other types of victimization in the UK: Findings from a population
 school bullying results in lifetime cost benefits of over                                                survey of caregivers, children and young people and young adults. Child Abuse Negl
                                                                                                          2013;37:801—13.
 $1.4 million per individual.85 In the UK alone, over 16 000                                        12 Tippett N, Wolke 0, Platt L. Ethnicity and bullying involvement in a national UK
 young people aged 11—15 are estimated to be absent from state                                            youth sample. JAdolesc 2013;36:639—49.
 school with bullying as the main reason, and 78 000 are absent                                    13 Wolke 0, Woods 5, Stanford K, era?. Bullying and victimization of primary school
 where bullying is one of the reasons given for absence.86 Many                                           children in England and Germany: Prevalence and school factors. Br] Psycho?
                                                                                                          2001:92:673—96.
 bullied children suffer in silence, and are reluctant to tell their
                                                                                                   14 Olthof T, Goossens FA, Vermande MM, eta?. Bullying as strategic behavior:
 parents or teachers about their experiences, for fear of reprisals                                       Relations with desired and acquired dominance in the peer group. J Sch Psycho?
 or because of shame.87 Up to 50% of children say they would                                              201 t;49:339—59.
rarely, or never, tell their parents, while between 35% and 60%                                    15 yolk hA, Camilleri IA, Dane AV et a?. Is adolescent bullying an evolutionary
would not tell their teacher.1 1                                                                          adaptation? Aggress Behav 201 2;38:222—38.
                                                                                                   16 Hawley PH, Little TD, Card NA. The myth of the alpha male: a new look at
   Considering this evidence of the ill effects of being bullied                                          dominance-related beliefs and behaviors among adolescent males and females. Intl
and the fact that children will have spent much more time with                                           Behav 0ev 2008;32:76—88.
their peers than their parents by the time they reach 18 years of                                  17 Woods 5, Wolke D, Novicki 5, et at Emotion recognition abilities and empathy of
age, it is more than surprising that childhood bullying is not at                                        victims of bullying. Child Abuse Negi 2009;33:307—1 1.
                                                                                                  18 Tippett N, Wolke 0. 5ocioeconomic status and bullying: a mete-analysis. Am J
the forefront as a major public health concern.88 Children are
                                                                                                         Public Health 20l4;104:e48—e59.
hardly ever asked about their peer relationships by health pro                                     19 Camodeca M, Goossens FA, Schuengel C, et a?. Links between social informative
fessionals. This may be because health professionals are poorly                                          processing in middle childhood and involvement in bullying. Aggress Behav
educated about bullying and find it difficult to raise the subject                                       2003:29:116—27.
or deal with it.89 However, it is important considering that                                      20 Wolke 0, Skew A. Family factors, bullying victimisation and wellbeing in
                                                                                                         adolescents. Longit Life Course Stud 2012;3:101—19.
many children abstain from school due to bullying and related                                     21 Garandeau C, Lee I, Salmivalli C. Inequality matters: dassroom status hierarchy and
health problems and being bullied throws a long shadow over                                              adolescents’ bullying.) Youth Adolesc 2014;43:1123—33.
their lives. To prevent violence against the self (eg, self-harm)                                 22 Wolke 0, Skew AJ. Bullying among siblings. Intl Adolesc Med Health
and reduce mental and somatic health problems, it is imperative                                          201 2;24: 17—25.
                                                                                                  23 Elgar F), Craig ‘ii, Boyce W, et a?. Income inequality and school bullying: multilevel
for health practitioners to address bullying.
                                                                                                         study of adolescents in 37 countries.]Adolesr Health 2009;45:351—9.
Contributors DW conceived the review, produced the first draft and revised it                    24 Ahn HI, Garandeau CF. Rodkin PC. Effects of classroom embeddedness and density
critically; STL contributed to the literature research and writing, and critically                       on the social status of aggressive and victimized children.] Early Ado?esc
reviewed and approved the final version of the manuscript.                                               2010;30:76—101.
                                                                                                 25 Schafer M, Korn S, Brodheck FC, et a?. Bullying roles in changing contexts: the
Funding This review was partly supported by the Economic and Social Research                            stability of victim and bully roles from primary to secondary school. Intl Behav 0ev
Council (ESRC) grant ES/K003593/1.                                                                      2005;29:3 23—35.
Competing interests None.                                                                        26 Barker ED, Arseneault L, Brendgen M, et a?. joint development of bullying and
                                                                                                        victimization in adolescence: relations to delinquency and self-harm. ] Am Aced
Provenance and peer review Commissioned; externally peer reviewed.                                      Child Ado/esc Psychiatry 2008:47:1030—8.
Open Access This is an Open Access artide distributed in accordance with the                     27 Wichstram L, Beisky I, Berg-Nielsen TS. Preschool predictors of childhood anxiety
Creatise Commons Attribution Non Commercial (CC BY-NC 4.0) license, which                               disorders: a Drospectve community study.] Child Psycho? Psychiatry 201 3;S4: 1327—36.
permits others to distribute, remix, adapt, build upon this work non-commercially,               28 Siegel R, La Greca A, Harrison H. Peer victimization and social anxiety in adolescents:
and license their derivative works on diflerent terms, provided the original work is                    prospective and reciprocal relationships.] Youth Adolesc 2009;38:1096—109.
properly cited and the use is non-commercial. See: http:llcreativecommons.orgl                   29 Storch EA, Masie-Warner C, Crisp H, eta?. Peer victimization and social anxiety in
licenseslby-ncJ4.0?                                                                                     adolescence: a prospective study. Aggress Behav 2005;31:437—52.
                                                                                                30 Wolke D, Schreier A, Zanarini MC, eta?. Bullied by peers in childhood and
                                                                                                        borderline personality symptoms at 11 years of age: a prospective study.] Child
REFERENCES                                                                                             Psycho? Psychiatry 20t2:53:846—55.
 I   Olweus D. Bullying at school: What we know and what we can do. tMley-Blackwell,            31 Zwierzynska K, Wolke D, Lereya T5. Peer victimization in childhood and internalizing
      1993.                                                                                             problems in adolescence: a prospective longitudinal study. J Abnorm Child Psycho?
 2   Bjorkqvist K, Lagerspetz KM. Kaukiainen A. Do girls manipulate and boys fight?                     201 3;41 :309—23.
     Developmental trends in regard to direct and indirect aggression. Aggress Behav            32 Arseneault L Milne Ri, Taylor A, eta?. Being bullied as an environmentally
      1992;18:117—27.                                                                                  mediated contributing factor to children’s internalizing problems: a study of twins
3    Wolke D, Woods S, Bloomfield L, et a?. The association between direct and                         discordant for victimization. Arch Pediatr Adolesc Med 2008;162:l45—50.
     relational bullying and behaviour problems among primary school children. I Child          33 Kaltiala-Heino R, Frbjd 5, Marttunen M. Involvement in bullying and depression in a
     Psycho? Psychiatry 2000;41:989—1002.                                                              2-year follow-up in middle adolescence. Fur Child Adolesc Psychiatry
4    Crick NR, Grotpeter JK. Children’s treatment by peers: Victims of relational and                  2010; 19:4—SS.
     overt aggression. 0ev Psychopatlrol 1996:8:367—80.                                         34 Kumpulainen K, Rasanen E. Children involved in bullying at elementary school age:
     Haynie DL, Nansel T Eitel P, et a?. Bullies, victims, and bully/victims: Distinct groups          their psychiatric symptoms and deviance in adolescence. An epidemiological sample.
     of at-risk youth.] Early Adolesc 2001;21:29—49.                                                   Child Abuse Neg? 2000;24:1567—77.
6    Boulton Mi, Smith PK. Bully/victim problems in middle-school children: Stability,          35 Sweeting H, Young R, West P, et a?. Peer victimization and depression in early—mid
     self-perceived competence, peer perceptions and peer acceptance. Br I 0ev Psycho?                 adolescence: a longitudinal study. Br] Educ Psychol 2006:76:577—94.
     1994:12:315—29.                                                                            36 Reijntjes A, Kamphuis JH, Prinzie P. et a?. Peer victimization and internalizing
7    World Health Organization. Risk behaviours: being bullied and bullying others. In:                problems in children: a mete-analysis of longitudinal studies. Child Abuse Negl
     Carrie C, Zanotti C, Morgan A, et aI eds. Social determinants of health and                       2010;34:244—52.
 Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 48 of 55 PageID: 514




 37     Schreier A, Wolke D, Thomas K, at a!. Prospective study of peer victimization in          65      Sigurdsori iF, Wallander 1, Sand AM. Is involvement in school bullying associated
        childhood and psychotic symptoms in a nonclinical population at age 12 years. Arch                with general health and psychosocial adjustment outcomes in adulthood? Child
        Gen Psychiatry 2009;66:527—36.                                                                    Abuse Neg! 2014;38:1607—17.
 38     van Dam OS, van der Ven E, Velthorst F, et a!. Childhood bullying and the                 66      Niernelä 5, Brunstein-Klomek A, Sillanmãki 1, at a?. Childhood bullying behaviors at
        association with psychosis in non-dinical and dinical samples: a review and                       age eight and substance use at age 18 among males. A nationwide prospective
        mets-analysis. Pilychol Med 201 2;42:2463—74.                                                     study. Addict Behav 201 1;36:256—60.
 39     Gini G, Pozzoli T. Association between bullying and psychosomatic problems:               67      Brutistein Kiomek A, Sourander A, Gould MS. The association of suicide and
        a meta-analysis. Pediatrics 2009:123:1059—65.                                                     bullying in childhood to young adulthood: a review of cross-sectional and
 40     Wolke D, Lereya ST. Bullying and parasomnias: a longitudinal cohort study.                        longitudinal research findings. Can] Psychiatry 2010;55:282—8.
        Pediatrics 2014;134:e1040—8.                                                              68      Brsnstein-Klomek A, Sourander A, Niemelä S, at a!. Childhood bullying behaviors as
 41     Wolke D, Woods 5, Bloomfield L, et al. Bullying involvement in primary school and                 a risk for suicide attempts and completed suicides: A population-based birth cohort
        common health problems. Arch Dis Child 2001;85:197—201.                                           study.] Am Acad Child Adolesc Psychiatry 2009:48:254—61.
 42     Gini G, Pozzoli T. Bullied children and psychosomatic problems: a meta-analysis.          69      Brown 5, Taylor K. Bullying, education and earnings: evidence from the National
        Pediatrics 2013;132:720—9.                                                                        Child Development Study. Econ Educ Rev 2008;27:387—401.
 43     Lereya SI, Winsper C, Heron i, et a!. Being bullied during childhood and the              70      Lehti V, Klomek AB, Tamminen 1 et a!. Childhood bullying and becoming a young
        prospective pathways to self-harm in late adolescence. 1 Am Acad Child Adolesc                   father in a national cohort of Finnish boys. Scand I Psychol 201 2;53:461—6.
       Psychiatry 2013;52:608—18.e2.                                                              71      Lehti V, Sourander A, Klomek A, eta!. Childhood bullying as a predictor for
44      Fisher HL Moffitt TE, Houts RM, et a). Bullying victimisation and risk of self harm in            becoming a teenage mother in Finland. Eur Child Adolesc Psychiatry
        early adolescence: longitudinal cohort study. BMJ 2012;344:e2683.                                2011;20:49—S5.
45      Winsper C, Lereya T, Zanarini M, et a!. Involvement in bullying and suicide-related       72     Bogart LM, Elliott MN, Klein DJ, at a?. Peer victimization in fifth grade and health in
        behavior at 11 years: a prospective birth cohort study. 1 Am Acad Child Ado/esc                  tenth grade. Pediatrics 20t4;133:440—7.
       Psychiatry 2012:51 :271—82.e3.                                                             73     Sutton J, Smith PK, Swettenham J. Social cognition and bullying: Social inadequacy
46      Bannink R, Broeren 5, van de Looij-lansen PM, et al. Cyber and traditional bullying              or skilled manipulation? Br] 0ev Psycho! 1999:17:435—50.
       victimization as a risk factor for mental health problems and suicidal ideation in        74      Ouellet-Morin I, Danese A, Bowes L, et a!. A discordant monozygotic twin design
       adolescents. PLoS One 2014;9:e94026.                                                              shows blunted cortisol reactivity among bullied children. I Am Acad Child Adolesc
47     Nakamoto J, Schwartz D. Is peer victimization associated with academic                           Psychiatry 201 1;50:574—82.a3.
       achievement? A meta-analytic review. Soc Dev 2010;19:221—42.                              75      Sugden K, Arseneault L, Harrirsgton H, at a!. Serotonin transporter gene moderates
48     Schwartz 0, Gorman AH, Nakamoto J, et a!. Victimization in the peer group and                     the development of emotional problems among children following bullying
       children’s academic functioning. I Educ Psycho! 2005;79:425—35.                                  victimization. I Am Acad Child Adolesc Psychiatry 2010;49:830—40.
49     Vaillancourt T, Brittain H, McDougall P, at a!. Longitudinal links between childhood      76     Shalev I, Moffitt TE, Sugden K, at a!. Exposure to violence during childhood is
       peer victimization, internalizing and externalizing problems, and academic                       associated with telomere erosion from S to 10 years of age: a longitudinal study.
       functioning: developmental cascades. ] Abnorm Child Psycho! 201 3;4 1:1203—1 S.                  Mo! Psychiatry 2012:18:576—81.
50     Foshee VA, McNaughton Reyes HL, Vivolo-Kantor AM, et a!. Bullying as a                    77     Harkness KL, Stewart JG, Wynne-Edwards KE. Cortisol reactivity to social stress in
       longitudinal predictor of adolescent dating violence, I Adolesc Health 55:439—44.                adolescents: role of depression severity and child maltreatment.
51     Vaillancourt T, McDougall P. The link between childhood exposure to violence and                 Psychoneuroendocrinology 2011:36:173—81.
       academic achievement: complex pathways.] Abncrrn Child Psycho! 2013;41:1 177—8.           78     Segerstrom SC, Miller GE. Psychological stress and the human immune system:
52     Arseneault L, Bowes L, Shakoor S. Bullying victimization in youths and mental                    a meta-analytic study of 30 years of inquiry. Psycho! Bull 2004;30:
       health problems: “Much ado about nothing”? Psycho! Med 2010;40:717—29.                           601—30.
53     Juvonen J, Graham 5, Schuster MA. Bullying among young adolescents: the strong,           79     Kaptoge 5, Di Angelantonio F, Lowe G, eta!; Emerging Risk Factors Collaboration.
       the weak, and the troubled. Pediatrics 2003;1 12:1231—7.                                         C-reactive protein concentration and risk of coronary heart disease, stroke, and
54     Itoh MM, Farrington OP. Lbsel F, at a!. The predictive efficiency of school bullying             mortality: an individual participant meta-analysis. Lancet 2010:375:
       versus later offending: A systematidmeta-arwlytic review of longitudinal studies.                132—40.
       Crim Behav Ment Health 2011;21:80—9.                                                      80     Jousilahti P, Salomaa V, Rasi V, et a!. Association of markers of systemic
55     Stapinski LA, Bowes L Wolke D, et a!. Peer victimization during adolescence and                  inflammation, C reactive protein, serum amyloid A, and fibrinogen, wish
       risk for anxiety disorders in adulthood: a prospective cohort study. Depress Anxiety             socioeconomic status.] Epidemiol Community Health 2003;57:?30—3.
       2014:31:574—82.                                                                           81     Sapolsky RM. The influence of social hierarchy on primate health. Science
56     Takizawa R, Maughan B, Arseneault L. Adult health outcomes of childhood bullying                 2005:308:648—52.
       victimization: evidence from a five-decade longitudinal British birth cohort. Am I        82     Mezulis AH, Abramson LY, Hyde JS, at a!. Is There a universal positivity bias
      Psychiatry 2014;1 71:777—84.                                                                     in attributions? A meta-analytic review of individual, developmental, and
57    Wolke D, Copeland WE, Angold A, at a!. Impact of bullying in childhood on adult                  cultural differences in the self-serving attributional bias. Psycho! Bul!
       health, wealth, crime, and social outcomes. Psycho! Sd 2013;24:1958—70.                          2004;130:71 1—47.
58     Sourander A, Brunstein Klomek A, Kumpulainen K, at a!. Bullying at age eight and          83    Teicher MH, Samson IA, Sheu YS, et a!. Hurtful words: association of exposure to
      criminality in adulthood: findings from the Finnish Nationwide 1981 Birth Cohort                 peer verbal abuse with elevated psychiatric symptom scores and ccrpus callosurn
      Study. Soc Psychiatry Psychiatr Epidemiol 2011;46:1211—19.                                       abnormalities. Am I Psychiatry 2010; 167:1464—71.
59     Bender D, Losel F. Bullying at school as a predictor of delinquency, violence and other   84    Brown V, Clery E, Ferguson C. Estimating the prevalence of young people absent
      anti-social behaviour in adulthood. Crim Behav Ment Health 2011 ;2 1:99-106.                     from school due to bullying. Nat Centre Soc Res 201 1;1:1—61.
60    Renda J, Vassallo 5, Edwards B. Bullying in early adolescence and its association          85    Masiello M, Schroeder D, Barto 5, at a!. The cost benefit: a first-time analysis of
      with anti-social behaviour, criminality and violence 6 and 10 years later. Crim Behav            savings. Highmark Foundation, 2012:1—13.
      Ment Health 2011:21:117—27.                                                                86    Brown V. Clery F, Ferguson C. Estimating the prevalence of young people absent
61    Sourander A, Jensen P, Ronning JA, et a?. Childhood bullies and victims and their                from school due to bu!!ying. National Centre for Social Research. http:!!
      risk of criminality in late adolescence: the Finnish From a Boy to a Man Study. Arch             redballoonleamercouk!includes!fileslresourcesl26 1 298927 ed-balloon-natcen
      Pediatr Ado!esc Med 2007:161:546—S2.                                                             research-reponpdfBrown, 2011:1—61.
62    Sourander A, Jensen P Ronning JA, at a!. What is the early adulthood outcome of            87    Chamberlain T, George N, Golden 5, at a!. TeIlus4 national report: National
      boys who bully or are bullied in childhood? The Finnish “From a Boy to a Man”                    Foundation for Educational Research. The Department for Children, Schools and
      study. Pediatrics 2007;120:397—404.                                                              Families, 2010.
63    Brunstein-Klomek A, Sourander A, Kumpulainen K, et a!. Childhood bullying as a             88    Scrabstein JC, Merrick I. Bullying is everywhere: an expanding scope of public
      risk for later depression and suicidal ideation among Finnish males. I Affect Disord             health concerns. Intl Adolesc Med Health 20 12:24:1.
      2008;109:47—55.                                                                            89    Dale I, Russell R, Wolke D. Intervening in primary care against childhood
64    Copeland WE, Wolke D, Lereyo S1 at at Childhood bullying insvlvement predicts low-grade          bullying: an increasingly pressing public health need.] R Soc Med
      systemic inflammation into adulthood. Proc Nat! Acad Sd USA 2014; 111:7570—5.                    2014:107:219—23.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 49 of 55 PageID: 515



                             MOTION TO SEAL CASE DOCUMENTS


         With the knowledge that the magistrate judge has about the seriousness of this case and

 the subsequent criminal prosecutions and investigations taking place concerning the matters that

 plaintiff has made the judge aware of it is clear that the documents and orders entered in the case

 Bonner v. Justia Incorporated which originally began captioned as Bonner v. Huber must be

 sealed to protect the plaintiff from harassment and defaming internet exposure which would

 further the emotional distress and exasperate the problem. The case documents and orders

 entered so far are to be sealed.




 Hon. Peter G. Sheridan, U.S.D.J.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 50 of 55 PageID: 516



                                  CERTIFICATION OF MOTION
 I certify that this motion to seal is being served to the defendant’s attorney Ryan F. Michaleski

by way of United States Postal Service.

Plaintiff: Andrew K. Bonner Jr.




4-23-19
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 51 of 55 PageID: 517



        MOTION TO DISMISS THE REQUESTS OF INTERVENOR EUGENE VOLOKH


         Plaintiff enters this motion to dismiss the intervenor Eugene Volokh from the matters of

 this case. This motion to dismiss Eugene Volokh is perfectly reasonable due to the fact that he is

 a direct enemy of the plaintiff who is currently under criminal investigation of matters that the

 plaintiff must give testimony to. By trying to contact Plaintiff and mail things to Plaintiff and try

 to mess up Plaintiffs lawsuit and threaten to defame Plaintiff on the internet, Eugene Volokh

 proves to be a nuisance. Eugene Volokh is harassing the plaintiff, he is intimidating the plaintiff,

 he is obstructing justice, and he has threatened to cyber-harass the plaintiff. For these reasons as

 well as the criminal investigations of this individual Eugene Volokh by college law enforcement,

 state law enforcement, federal law enforcement, and municipal law enforcement which are

 investigations which Andrew must give evidence and testimony to, Eugene Volokh must be

 dismissed from this case Bormer v. Justia Incorporated. Eugene Volokh is only trying to retaliate

 against the plaintiff. Also, it would obviously be improper for the court to allow Eugene Volokh

 to affect Plaintiffs civil case as an annoying intervenor before plaintiff has to testify against him

 in a criminal prosecution of which Plaintiff initiated against him. Eugene Volokh must be

 dismissed from the case in order to prevent intimidation of a witness victim or informant, prevent

 obstruction ofjustice, prevent further harassment, and to not condone cyber-harassment.


         For these reasons as well as others made clearly apparent or recognized by the court IT IS

HEREBY ORDERED THAT EUGENE VOLOKH IS DISMISSED FROM INTERVENING IN

THIS CASE OF BONNER V. JUSTIA INCORPORATED ON THE IS SUES OF THE

MOTION TO SEAL AND MOTION TO DISMISS.


Hon. Peter G. Sheridan, U.S.D.J.______________________________________________
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 52 of 55 PageID: 518



                                  CERTIFICATION OF MOTION
I certify that this motion to dismiss Eugene VolLokh from the matters of the case is being served

to the defendant’s attorney Ryan F. Michaleski by way of United States Postal Service, and is

only being served to Eugene Volokh as a way of notice to stop trying to intervene in the matters

of the case, and also to stop mailing things to the plaintiffs address. Plaintiff Andrew K. Bonner

Jr. has no desire to receive any mail from Eugene Volokh and the plaintiff currently has a

criminal complaint against Eugene Volokh.

Plaintiff: Andrew K. Bonner Jr.




4-23-19
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 53 of 55 PageID: 519



                                       Eugene Volokh is in default

 No service is required for Eugene Volokh because he will be in default for failure to appear.

 Therefore, the plaintiff need not serve any papers to him. Also, Plaintiff does not want to give

 him any reason to think that he has a right to receive the case matter or receive case notices or to

 try to contact the plaintiff again.
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 54 of 55 PageID: 520



   THESE ARE NOT PUBLIC DOCUMENTS, THEY ARE PRIVATE AND
                                                        ARE TO BE KEPT CONFIDENTIAL.
                                                                                  r:••   •.   ‘v:,
                                                                                                                                                                                                                                                                                                                                    E
Case 3:18-cv-09187-PGS-LHG Document 41 Filed 04/30/19 Page 55 of 55 PageID: 521




                                                                                                                                                                                                                                                                                                                                   CO
                                  IORITY :At.
                                                                                                                                                                                                                                                                                                                                   0>
                                                                                                                                                                                                                                                                                                                                   0.”
                                                                                                                                                                                                                                                                                                 U.S. POSTAGE PAID
                                                                                                                                                                                                                                                                                                 PME i-D?Y
                                                                                                                           II[I l I IUI11 1 1 1 1 IA1 li
                                                                                                                                                                                                                                                                                                 RICHWOOD NJ
MAIL*                                                                                                                                                                                                                                                                                            08074
                                                                                                                                                                                                                                                                                                 APR24 19
                                                                                                                                                                                                                                                                                                 AMOUtT
                                                                                                                                                                                                                                                                                                                                   Ifl
                                                                                                                                                                                                                                                                                                                                   0. =
                                                                                                                                           El 2368569L5 US
                                                                                                                                                                                                                                                                                                   $255O
                             PRESSTM                                                                                                                                            A Z 62019                           UNI

                                                                                                                                                                                                                                           1007
                                                                                                                                                                                                                                                                        08608
                                                                                                                                                                                                                                                                                                 R2305M1 44484-06
                                                                                                                                                                                                                                                                                                                                   too
                                                                                                                                                                                                                                                                                                                                   >.>.
TEST SERVICE IN THE U.S.                                                                                                                                                                                             Delivery Attempt
                                                                                                                                                                                                                    Delivery At ienrpl


                                                                                                                                                                                                                                                  Time
                                                                                                                                                                                                                                                  Time


                                                                                                                                                                                                                                                                 ii   AM
                                                                                                                                                                                                                                                                             Employee Signature
                                                                                                                                                                                                                                                                                                                         .I1
                                                                                                            0.                                                                                                                                                   -          Employee Signature                       I
                                                                                                            0                                                                                                       Mo.         Day
                                                                                                            0                                                                                                                                                   LI PM
                                                                                                            Cr)
                                                                                                            0
                                                                                                                   M(
                                                                                                                                      -
                                                                                                                                       rar        Scheduled Time oi
                                                                                                                                                                    D livery    001) Fee                           Mo.         D
                                                                                                                                                                                                                                                                E           EmphyeeSignatnnre
                                                                                                                                                                                            riser Circe Fee                                                    [1 PM
                                                                                                                  Li           P
                                                                                                                                       AM
                                                                                                                                                                  L3pMS
                                                                                                                                                                                    -
                                                                                                                                                                                                           ——




                                                                                                                                                                                                                   CUSTOMER USE ON
                                                                                                                                                                                                                   PAYMENT BY ACC  LY
                                                                                                                                                                                                                                    OUN
                                                                                                                                                                                                                   Express Mail CorporateT
                                                                                                                                                                                                                                          Acct. No.
                                                                                                                                                                                                                                                     fl WAIVER OF SIGNATURE (Dom
                                                                                                                                                                                                                                                          Add ition                         estic Mail Only)
                                                                                                                                                                                                                                                                                                                                00.
                                                                                                                                                                                                                                                                    al merc
                                                                                                                  at0rPeLorW                                                                                                                         customer reques handise Insurance Is void If
                                                                                                        ljj                        eIghl
                                                                                                                                                  El EY                                                           Federal Agency Acct
                                                                                                                                                                                                                                                     t wIsh delivery to ts waiver otalgnature.
                                                                                                                                                                                                                                                    of addressee or add be made without obta
                                                                                                                  A&i                             Intl Alp e/oreltry                                                                   .                                                      ining signature
                                                                                                       5:1:
                                                                                                                                                                     Code      Occeplurve Cnn                     Postal Service Acct No. or        judges that artIcle ressees agent Qf delivery employee
                                                                                                                                                                                                                                     . No.
                                                                                                                                                                                                initinis                                            authorize that delivcan be left In secure location) and
                                                                                                                                                                                                                                                                         ery employees sign
                                                                                                                                                                                                                                                    valid proof of delivery.                 ature constitutes
                                                                                                     I
                                                                                                     Cl)
                                                                                                     cr.,



                                                                                                                  FROM:   )PLEASE PRtNT)
                                                                                                                                                 PHONE
                                                                                                                                                                                                                 El WeeNO
                                                                                                                                                                                                                 TO:

                                                                                                                                                                                                                          DELIVERY
                                                                                                                                                                                                                       kend     Hotidsy
                                                                                                                                                                                                                          PLEASE PRINT)
                                                                                                                                                                                                                                               PHONE (

                                                                                                                                                                                                                                                         Mailer Signature
                                                                                                                                                                                                                                                                                                                 —
                                                                                                                                                                                                                                                                                                                           it  Lc;
                                                                                                                                                                                                                                                                                                                               o   .
D INTERNATIONALL’’,                                                                                                                                                                                                                                                                                                         to0.
)MS DECLARATION
                                                                                                                                                                                                                                                                                                                           O.C
lAY BE REQUIRED.                                                                                                                                                                                                                                                                                                           0.1-
                                                                                                                                                                                                                                                                                                                           (n
                                                                                                                                                                                                                ZiP v 4 ILlS. ADD
                                                                                                                                                                                                                                  FtESSSS ONLY. DO                                                                                 o
                                                                                                                                                                                                                                                   NOT use roe FORE
                                                                                                                                                                                                                                                                    ION POSTAL COD
                                                                                                                                                                                                                                                                                   ES.)
                                                                                                                                                                                                                                                                       +
                                                                                                                                                                                                              FOR INTERNATIONAL                                                                                           0. C
                                                                                                                                                                                                                                DES      TINATIONS, WRITE                                                                 00
                                                                                                                                                                                                                                                          COUNTRY NAME BEL
                                                                                                                                                                                                                                                                           OW.
2013 01): 12.5 x 9.5
                                                                                                 I                                                                                                                                                                                                                        010
Il 1l l lhIlI11ll1l I11
                                                                                                                                                                                                                                                                                                                          01
                                                                                                                                             +   Money     bECK UdIal1L                                                                                                                                                  xUto
                                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                          a.
                                                                                                                                                                                                                                                                                                                          U)
                                                                                                                                                                                                                                             4cES POSt%                                                                  C
)01000006                                                                                     VISIT US AT USPS.COM®                                                                                                                                                                    UNITED STATES
                                                                                                                                                                                                                                                                                                                         1-
                                                                                              ORDER FREE SUPPLIES ONLINE
                                                                                                                                                                                                                                                                                      POSTAL SERVICE
